Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

BY AND AMONG

LANDMARK APARTMENT TRUST OF AMERICA, INC.,

iSTAR APARTMENT HOLDINGS LLC

AND

BREDS II Q LANDMARK LLC

Dated as of January 7, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I INTERPRETATION

     2   

1.1

  Certain Definitions      2   

1.2

  Construction      9   

ARTICLE II PURCHASE AND SALE

     9   

2.1

  Purchase and Sale on the Initial Closing Date      9   

2.2

  Purchase and Sale on Subsequent Closing Dates      9   

2.3

  Purchase Price      10   

2.4

  Use of Proceeds      10   

2.5

  Closings      11   

2.6

  Closing Procedures      11   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

     11   

3.1

  Good Standing of the Corporation and the Operating Partnership      11   

3.2

  Good Standing of the Subsidiaries      12   

3.3

  Authorization of Agreement      12   

3.4

  Consents and Approvals      13   

3.5

  No Conflicts; No Violations      13   

3.6

  Absence of Defaults and Conflicts      13   

3.7

  Capitalization      14   

3.8

  Authorization of Series E Preferred Stock and Series E Preferred Partnership
Units      15   

3.9

  Absence of Undisclosed Liabilities      16   

3.10

  Indebtedness      16   

3.11

  FF&E      16   

3.12

  Investment Company      16   

3.13

  Compliance      16   

3.14

  Insurance      16   

3.15

  Solvency      17   

3.16

  Private Placement      17   

3.17

  Registration Rights      17   

3.18

  Waiver of Ownership Limits      17   

3.19

  Application of Takeover Protections      17   

3.20

  Certain Fees      18   

 

- i -



--------------------------------------------------------------------------------

3.21

  Acknowledgment Regarding Purchasers’ Purchase of Series E Preferred Shares   
  18   

3.22

  Environmental Matters      19   

3.23

  Material Contracts      19   

3.24

  SEC Reports; Accuracy of Descriptions; Financial Statements      21   

3.25

  No Material Adverse Change in Business      22   

3.26

  Absence of Proceedings      22   

3.27

  Possession of Intellectual Property      22   

3.28

  Possession of Licenses and Permits      22   

3.29

  Title to Property      23   

3.30

  Condition of Properties      23   

3.31

  Access and Utilities      24   

3.32

  No Condemnation      24   

3.33

  Accounting Controls and Disclosure Controls      24   

3.34

  Tax Returns and Payment of Taxes      24   

3.35

  REIT Qualification      25   

3.36

  ERISA      26   

3.37

  Absence of Labor Dispute      26   

3.38

  Foreign Corrupt Practices Act      26   

3.39

  Money Laundering Laws      27   

3.40

  OFAC      27   

3.41

  Bank Accounts      29   

3.42

  Affiliate Interests and Transactions      29   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF iSTAR

     30   

4.1

  Organization      30   

4.2

  Authorization      30   

4.3

  Consents and Approvals      30   

4.4

  No Conflicts      30   

4.5

  Brokers’ Fees      31   

4.6

  Securities Law Matters      31   

4.7

  Patriot Act      31   

4.8

  No Other Representations or Warranties      32   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BREDS

     32   

5.1

  Organization      32   

5.2

  Authorization      32   

 

- ii -



--------------------------------------------------------------------------------

5.3

  Consents and Approvals      33   

5.4

  No Conflicts      33   

5.5

  Brokers’ Fees      33   

5.6

  Securities Law Matters      33   

5.7

  Patriot Act      33   

5.8

  No Other Representations or Warranties      34   

ARTICLE VI CONDITIONS PRECEDENT TO CLOSINGS

     34   

6.1

  Conditions Precedent to the Corporation’s Obligations      34   

6.2

  Conditions Precedent to each Purchaser’s Obligations      35   

ARTICLE VII CLOSING DELIVERIES

     36   

7.1

  Items to Be Delivered by the Corporation      36   

7.2

  Items to Be Delivered by the Purchasers      38   

ARTICLE VIII OTHER AGREEMENTS OF THE PARTIES

     39   

8.1

  All Reasonable Efforts; Further Assurances      39   

8.2

  Notification      39   

8.3

  Public Announcements      39   

8.4

  Confidentiality      39   

8.5

  Transfer Taxes      40   

8.6

  Transfer Restrictions      40   

8.7

  Director and Officer Insurance; Indemnification      41   

8.8

  Access      41   

8.9

  Amendments to Transaction Documents      42   

8.10

  Integration      42   

8.11

  Compliance      42   

8.12

  Employment Agreement      42   

8.13

  Antitakeover Measures      42   

8.14

  Property Acquisition Certifications      43   

ARTICLE IX SURVIVAL AND INDEMNIFICATION

     43   

9.1

  Survival of Representations, Warranties, and Covenants      43   

9.2

  Indemnification      43   

9.3

  Procedures for Third-Party Claims      45   

9.4

  Direct Claims      46   

9.5

  Certain Other Matters      46   

 

- iii -



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

     46   

10.1

  Amendments      46   

10.2

  Assignment      46   

10.3

  Binding Effect      47   

10.4

  Counterparts      47   

10.5

  Entire Agreement      47   

10.6

  Fees and Expenses      47   

10.7

  Governing Law      47   

10.8

  Headings      47   

10.9

  Jurisdiction      47   

10.10

  Notices      48   

10.11

  No Recourse      49   

10.12

  Severability      49   

10.13

  Specific Performance      49   

10.14

  Third-Party Beneficiaries      50   

10.15

  Waiver      50   

Index of Schedules

 

Schedule A:    Use of Proceeds Schedule B:    Indebtedness Schedule 3.2:   
Subsidiaries Schedule 3.4:    Consents and Approvals Schedule 3.5:    No
Conflicts; No Violations Schedule 3.7:    Capitalization Schedule 3.11:    FF&E
Schedule 3.27:    Intellectual Property Schedule 3.30:    Developments and
Improvements Schedule 3.41:    Bank Accounts Schedule 3.42:    Affiliate
Interests and Transactions

 

- iv -



--------------------------------------------------------------------------------

Index of Exhibits

 

Exhibit A:    Series E Preferred Articles Supplementary Exhibit B:    Series E
Common Articles Supplementary Exhibit C:    Operating Partnership Agreement
Amendment to create Series E Preferred Partnership Units Exhibit D-1:    Form of
Opinion of Counsel to Corporation Exhibit D-2:    Form of Opinion of Tax Counsel
to Corporation (Morris, Manning & Martin, LLP) Exhibit D-3:    Form of Opinion
of Maryland Counsel to Corporation Exhibit E:    Form of Amended and Restated
Corporate Governance Agreement Exhibit F:    Form of REIT Ownership Limit Waiver
Exhibit G:    Form of Pledge Agreement Exhibit H:    Form of Escrow Agreement
Exhibit I:    2014 Budget

Defined Terms

 

2014 Budget

     38   

Acquisition Documents

     38   

Affiliate

     2   

Agreement

     1   

Agreements and Instruments

     14   

BREDS

     1   

BREDS Director

     2   

BREDS Documents

     33   

BREDS Equity Commitment

     2   

BREDS Representative

     2   

Business Day

     2   

Capital Stock

     2   

Charter

     2   

Closing

     2   

Closing Date

     2   

Code

     3   

Common Equity

     3   

Common Stock

     3   

Common Units

     3   

Component Entity

     3   

Contract

     3   

Corporate Governance Agreement

     3   

Corporation

     1   

Current Dividend

     3   

Department

     1   

Developments and Improvements

     24   

Environmental Laws

     19   

Equity Commitments

     3   

Equity Interest

     3   

Escrow Agreement

     38   

Event of Default

     3   

Exchange Act

     3   

FCPA

     4   

FF&E

     4   

GAAP

     4   

Governmental Entity

     4   

Governmental Licenses

     23   

Hazardous Materials

     19   

Indebtedness

     4   

Indemnitee

     4   

Indemnitor

     4   

Indemnity Payment

     4   

 

 

- v -



--------------------------------------------------------------------------------

Initial Closing

     4   

Initial Closing Date

     10   

iStar

     1   

iStar Documents

     30   

iStar Equity Commitment

     4   

iStar Representative

     5   

knowledge

     5   

Law

     5   

Lien

     5   

Liquidation Preference

     5   

Losses

     5   

Maryland Business Combination Act

     18   

Material Adverse Effect

     5   

Material Contracts

     20   

MGCL

     1   

Money Laundering Laws

     27   

OFAC

     28   

OP Amendment

     1   

Operating Partnership

     1   

Operating Partnership Agreement

     1   

Order

     5   

Ordinary Course

     6   

Organizational Documents

     6   

Originating Proceedings

     44   

Patriot Act

     32   

Person

     6   

PIK Dividend

     6   

Pledge Agreement

     38   

Preferred Equity Securities

     6   

Preferred Stock

     6   

Proceeding

     6   

Proceeds Accounts

     11   

Prohibited Person

     32   

Purchaser Documents

     6   

Purchaser, Purchasers

     1   

Receiving Party

     40   

Regulations

     7   

REIT

     7   

REIT Ownership Limit Waiver

     38   

Related Person

     7   

Representative

     44   

Rule 144

     7   

SEC

     7   

SEC Reports

     7   

Securities Act

     7   

Series A Preferred Partnership Units

     7   

Series A Preferred Stock

     7   

Series B Preferred Partnership Units

     7   

Series B Preferred Stock

     7   

Series D Common Stock

     8   

Series D Preferred Partnership Units

     8   

Series D Preferred Stock

     8   

Series E Common Articles Supplementary

     1   

Series E Common Stock

     1   

Series E Preferred Articles Supplementary

     1   

Series E Preferred Partnership Units

     1   

Series E Preferred Securities

     8   

Series E Preferred Shares

     8   

Series E Preferred Stock

     1   

Specified SEC Reports

     8   

Subsequent Closing

     8   

Subsequent Closing Date Notice

     10   

Subsequent Closing Dates

     10   

Subsidiary

     8   

Tax

     8   

Tax Return

     9   

Terrorism Executive Order

     32   

Third-Party Claim

     9   

Transaction Documents

     9   

Use of Proceeds Schedule

     11   

 

 

- vi -



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
January 7, 2014, by and among LANDMARK APARTMENT TRUST OF AMERICA, INC., a
Maryland corporation (the “Corporation”), iSTAR APARTMENT HOLDINGS LLC, a
Delaware limited liability company (together with its successors and assigns,
“iStar”), and BREDS II Q LANDMARK LLC, a Delaware limited liability company
(together with its successors and assigns, “BREDS”, and collectively with iStar,
the “Purchasers”, and each a “Purchaser”).

R E C I T A L S

WHEREAS, in connection with the transactions contemplated hereby: (i) the
Corporation has created a new series of preferred stock of the Corporation
designated as 9.25% Series E Cumulative Non-Convertible Preferred Stock, par
value $0.01 per share (the “Series E Preferred Stock”), by filing with the
Department of Assessments and Taxation of the State of Maryland (the
“Department”) articles supplementary in the form attached hereto as Exhibit A
(the “Series E Preferred Articles Supplementary”) in accordance with the
Maryland General Corporation Law (the “MGCL”); (ii) the Corporation has created
a new series of Common Stock of the Corporation designated as Series E Common
Stock, par value $0.01 per share (the “Series E Common Stock”), by filing with
the Department articles supplementary in the form attached hereto as Exhibit B
(the “Series E Common Articles Supplementary”) in accordance with the MGCL; and
(iii) Landmark Apartment Trust of America Holdings, LP, a Virginia limited
partnership and the Corporation’s operating partnership (the “Operating
Partnership”), has created a new series of preferred units of the Operating
Partnership designated as 9.25% Series E Cumulative Preferred Units having the
terms set forth in Exhibit C hereto (the “Series E Preferred Partnership Units”)
pursuant to an amendment (the “OP Amendment”) to the Agreement of Limited
Partnership of the Operating Partnership, as amended (the “Operating Partnership
Agreement”);

WHEREAS, on the terms and subject to the conditions set forth herein, the
Corporation desires to issue and sell to the Purchasers, and the Purchasers, on
a several basis, desire to purchase and acquire from the Corporation, 6,800,000
shares of Series E Preferred Stock on the Initial Closing Date (as defined
herein) and up to an additional 600,000 shares of Series E Preferred Stock on
Subsequent Closing Dates (as defined herein); and

WHEREAS, the Purchasers and the Corporation acknowledge and agree that the
proceeds of the Series E Preferred Shares (as defined herein) sold pursuant to
this Agreement shall be used solely for the purposes set forth expressly herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, warranties, covenants, and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

INTERPRETATION

1.1 Certain Definitions. The following terms shall have the meanings set forth
below:

“Affiliate” means, in respect of any Person, any other Person that is directly
or indirectly controlling, controlled by, or under common control with such
Person, and the term “control” (including the terms “controlled by” and “under
common control with”) means having, directly or indirectly, the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities or by contract or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement and the other
Transaction Documents, BREDS, iStar and the Corporation shall not be considered
Affiliates of one another.

“BREDS Director” has the meaning ascribed to it in the Series E Preferred
Articles Supplementary.

“BREDS Equity Commitment” means $63,842,000.

“BREDS Representative” has the meaning ascribed to it in the Series E Preferred
Articles Supplementary.

“Business Day” means each day, other than a Saturday or a Sunday, that is not a
day on which banking institutions in New York are authorized or required by law,
regulation or executive order to close.

“Capital Stock” means all classes or series of stock of the Corporation,
including, without limitation, Common Equity, the Series A Preferred Stock, the
Series B Preferred Stock, the Series C Preferred Stock, the Series D Preferred
Stock and the Series E Preferred Stock.

“Charter” means the Articles of Amendment and Restatement of the Corporation
dated as of June 13, 2013, as amended by the Articles Supplementary dated as of
June 28, 2013, the Articles Supplementary dated as of June 28, 2013, the
Articles of Amendment dated as of July 22, 2013, and the Articles of Amendment
dated as of September 9, 2013, as amended on the date hereof and as may
thereafter be amended or restated.

“Closing” means the Initial Closing and each Subsequent Closing, if any.

“Closing Date” means the Initial Closing Date and each Subsequent Closing Date,
if any.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Common Equity” means all shares now or hereafter authorized of any class of
common stock of the Corporation, including the Common Stock, and any other
common stock of the Corporation, howsoever designated, authorized after a
Closing Date, which has the right (subject always to prior rights of any class
or series of preferred stock) to participate in the distribution of the assets
and earnings of the Corporation without limit as to per share amount.

 

- 2 -



--------------------------------------------------------------------------------

“Common Stock” means the common stock, $.01 par value per share, of the
Corporation.

“Common Units” means all common units of partnership interest now outstanding or
hereafter authorized of any class of partnership interest of the Operating
Partnership, howsoever designated, which has the right (subject always to prior
rights of any class or series of preferred units) to participate in the
distribution of the assets and earnings of the Operating Partnership without
limit as to amount.

“Component Entity” has the meaning ascribed to it in the Series E Preferred
Articles Supplementary.

“Contract” means any agreement, contract, obligation, promise or commitment
(whether written or oral) that is legally binding on the Corporation or any of
its Subsidiaries.

“Corporate Governance Agreement” shall mean the Amended and Restated Corporate
Governance Agreement, dated as of January 7, 2014, among the Corporation, iStar,
BREDS and the other parties named therein, as the same may be amended from time
to time.

“Current Dividend” has the meaning ascribed to it in the Series E Preferred
Articles Supplementary.

“Equity Commitments” means the BREDS Equity Commitment and the iStar Equity
Commitment.

“Equity Interest” means (a) in the case of a corporation, shares of stock,
(b) in the case of a general or limited partnership, partnership interests,
(c) in the case of a limited liability company, limited liability company
interests, (d) in the case of a trust, beneficial interests therein, and (e) in
the case of any other Person that is not an individual, the comparable interests
therein.

“Event of Default” has the meaning ascribed to it in the Series E Preferred
Articles Supplementary.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FF&E” means, with respect to any real property, all appliances, machinery,
devices, fixtures, appurtenances, equipment, furniture, furnishings and articles
of tangible personal property of every kind and nature whatsoever and located in
or at, or used in connection with the ownership, operation or maintenance of,
the real property. FF&E shall include, but not be limited to: (a) all equipment,
machinery, fixtures, and other items of property, now or hereafter permanently
affixed to or incorporated into the real property, including, without
limitation, all furnaces, boilers, heaters, electrical equipment, heating,
plumbing, lighting, ventilating,

 

- 3 -



--------------------------------------------------------------------------------

refrigerating, incineration, air and water pollution control, waste disposal,
air-cooling and air- conditioning systems and apparatus, sprinkler systems and
fire and theft protection equipment, all of which, to the maximum extent
permitted by law, are hereby deemed by the parties hereto to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto; (b) all furniture, furnishings, movable walls or partitions, moveable
machinery, moveable equipment, computers or trade fixtures or other personal
property of any kind or description and used in the operating and maintenance of
the real property, and located on or in the real property, and all replacements
to such personal property; (c) supply items customarily included within
“Property and Equipment” under GAAP; and (d) supplies and all other tangible
personal property used in connection with the operation, ownership, or
maintenance of the real property.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governmental Entity” means (a) any body exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental agency, department, board, commission or other
instrumentality, whether national, territorial, federal, state, provincial,
local, supranational or other authority; (b) any organization of multiple
nations; or (c) any tribunal, court or arbitrator of competent jurisdiction.

“Indebtedness” has the meaning ascribed to it in the Series E Preferred Articles
Supplementary.

“Indemnitee” means any Person entitled to indemnification under this Agreement.

“Indemnitor” means any Person required to provide indemnification under this
Agreement.

“Indemnity Payment” means any amount of Losses required to be paid pursuant to
this Agreement.

“Initial Closing” means the closing of the purchase by the Purchasers of Series
E Preferred Shares on the Initial Closing Date.

“iStar Equity Commitment” means $10,158,000.

“iStar Representative” has the meaning ascribed to it in the Series E Preferred
Articles Supplementary.

“knowledge” with respect to a party, means the knowledge of such party, in the
case of an individual, or any officer or director of such party, in the case of
an entity, and, in each case, such knowledge as would be imputed to such Persons
upon a commercially reasonable inquiry.

“Law” means (a) any constitution applicable to, and any statute, treaty, rule,
regulation, ordinance, or requirement of any kind of, any Governmental Entity
(b) principles of common law and (c) any Order.

 

- 4 -



--------------------------------------------------------------------------------

“Lien” means any security interest, lien, pledge (including negative pledges and
cash flow pledges), charge, encumbrance, mortgage, indenture, security agreement
or other similar agreement, arrangement, contract, commitment, or obligation,
whether or not relating in any way to credit or the borrowing of money.

“Liquidation Preference” has the meaning ascribed to it in the Series E
Preferred Articles Supplementary.

“Losses” means any and all direct and indirect damages (but excluding any
consequential, special or punitive damages, unless such damages are actually
incurred by a party in connection with any Proceedings in respect of such party
is entitled to be indemnified hereunder in which case such damages shall be
included), fines, penalties, deficiencies, liabilities, claims, losses
(including loss of value), judgments, awards, settlements, Taxes, actions,
obligations and reasonable costs and expenses in connection therewith
(including, without limitation, interest, court costs and fees and reasonable
expenses of attorneys, accountants and other experts, or any other reasonable
expenses of litigation or other Proceedings or of any default or assessment).

“Material Adverse Effect” means any result, occurrence, fact, change or event
(whether or not known or foreseeable as of the date of this Agreement) that,
individually, or in the aggregate with any such other results, occurrences,
facts, changes, or events, has a material adverse effect on (a) the earnings,
business affairs, business prospects, assets, properties, condition (financial
or otherwise) or results of operations of the Corporation and its Subsidiaries,
taken as a whole, or (b) the ability of the Corporation and its Affiliates to
perform in a timely manner their obligations under this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby or
thereby. Without limiting the generality of the foregoing, a Material Adverse
Effect shall include any result, occurrence, fact, change or event (whether or
not known or foreseeable as of the date of this Agreement) that, individually,
or in the aggregate with any such other results, occurrences, facts, changes, or
events, causes or would reasonably be expected to cause a greater than 10%
reduction in annual net operating income of the Corporation and its
Subsidiaries, taken as a whole.

“Order” means any decree, injunction, judgment, order, ruling, writ, assessment
or arbitration award of a Governmental Entity, arbitrator or arbitral body,
commission or self-regulatory organization, whether arising from a Proceeding or
applicable Law.

“Ordinary Course” means, with respect to any Person or property, the ordinary
course of business thereof, as the case may be, consistent with past custom and
practice (including as applicable, with respect to quantity and frequency).

“Organizational Documents” means, with respect to a corporation, limited
liability company, partnership, or other legally authorized incorporated or
unincorporated entity, (a) the articles of incorporation, certificate of
incorporation, articles of organization, articles of association, articles
supplementary, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation or organization of
such entity, together with any amendment or supplement to any of the foregoing
and (b) the bylaws, operating agreement, partnership agreement, or other
applicable documents relating to the operation, governance or management of such
entity, including any security holders’ agreement, voting agreement, voting
trust agreement, joint venture agreement or registration rights agreement,
together with any amendment or supplement to any of the foregoing.

 

- 5 -



--------------------------------------------------------------------------------

“Person” means any individual, partnership, limited partnership, corporation,
limited liability company, association, joint stock company, trust, joint
venture, unincorporated organization, or other entity.

“PIK Dividend” has the meaning ascribed to it in the Series E Preferred Articles
Supplementary.

“Preferred Equity Securities” means (a) any and all shares of Capital Stock
ranking senior to the Common Equity in respect of the right to receive dividends
or the right to participate in any distribution upon liquidation, dissolution or
winding-up of the affairs of the Corporation or the right of redemption thereof,
(b) any and all equity interests of the Subsidiaries of the Corporation ranking
senior to the common equity interests of such Subsidiaries in respect of the
right to receive dividends or the right to participate in any distribution upon
liquidation, dissolution or winding-up of the affairs of the Subsidiaries of the
Corporation or the right of redemption thereof and (c) any and all securities of
the Corporation or any Subsidiary convertible into, or exchangeable or
exercisable for, such shares, and options, warrants, equity interests or other
rights to acquire such shares or equity interests.

“Preferred Stock” means the preferred stock, $.01 par value per share, of the
Corporation, including, without limitation, the Series A Preferred Stock, the
Series B Preferred Stock, the Series C Preferred Stock, the Series D Preferred
Stock and the Series E Preferred Stock.

“Proceeding” means any action, claim, audit or other inquiry, hearing,
investigation, suit or other charge or proceeding (whether civil, criminal,
administrative, investigative, formal or informal) by or before any Governmental
Entity or before an arbitrator or arbitral body or mediator.

“Purchaser Documents” means the iStar Documents and the BREDS Documents.

“Regulations” means the Treasury Regulations promulgated under the Code as such
regulations may be amended from time to time (including the corresponding
provisions of succeeding regulations).

“REIT” means any real estate investment trust complying with the requirements of
Sections 856 through 860 of the Code and the Regulations related thereto.

“Related Person” means any employee, officer, or director of any of the
Corporation or any of its Subsidiaries, any member of his or her immediate
family, or any Person controlled by any of the foregoing Persons, or in which
any of the foregoing Persons owns any direct, indirect, economic or beneficial
interest.

 

- 6 -



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the U.S. Securities and Exchange Commission and any governmental
body or agency succeeding to the functions thereof.

“SEC Reports” means, collectively, all reports, schedules, forms, statements and
other documents required by the Securities Act or the Exchange Act or the rules
or regulations promulgated thereunder to be filed or furnished by the
Corporation, including, without limitation, proxy information and solicitation
materials, in each case, in the form and with the substance prescribed by either
such Act or such rules or regulations.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Partnership Units” means the class of partnership units
designated the 9.75% Series A Cumulative Non-Convertible Preferred Partnership
Units by the Operating Partnership.

“Series A Preferred Stock” means the series of the Corporation’s preferred stock
designated as 9.75% Series A Cumulative Non-Convertible Preferred Stock, par
value $0.01 per share.

“Series B Preferred Partnership Units” means the class of partnership units
designated the 9.75% Series B Cumulative Non-Convertible Preferred Partnership
Units by the Operating Partnership.

“Series B Preferred Stock” means the series of the Corporation’s preferred stock
designated as 9.75% Series B Cumulative Non-Convertible Preferred Stock, par
value $0.01 per share.

“Series C Preferred Partnership Units” means the class of partnership units
designated the 9.75% Series C Cumulative Non-Convertible Preferred Partnership
Units by the Operating Partnership.

“Series C Preferred Stock” means the series of the Corporation’s preferred stock
designated as 9.75% Series C Cumulative Non-Convertible Preferred Stock, par
value $0.01 per share.

“Series D Common Stock” means the series of Common Stock of the Corporation
designated as Series D Common Stock, par value $0.01 per share.

“Series D Preferred Partnership Units” means the class of partnership units
designated the 8.75% Series D Cumulative Non-Convertible Preferred Partnership
Units by the Operating Partnership.

 

- 7 -



--------------------------------------------------------------------------------

“Series D Preferred Stock” means the series of the Corporation’s preferred stock
designated as 8.75% Series D Cumulative Non-Convertible Preferred Stock, par
value $0.01 per share.

“Series E Preferred Securities” means the Series E Preferred Stock, the Series E
Common Stock and the Series E Preferred Partnership Units.

“Series E Preferred Shares” means the shares of Series E Preferred Stock
purchased on the Closing Dates.

“Specified SEC Reports” means the Corporation’s Annual Report on Form 10-K for
the year ended December 31, 2012, and any and all Quarterly Reports on Form 10-Q
and Current Reports on Form 8-K, in each case, filed after December 31, 2012 and
prior to the applicable Closing Date (excluding disclosures in the “Risk
Factors” sections of any such SEC Reports).

“Subsequent Closing” means the closing of the purchase by the Purchasers of
Series E Preferred Shares on a Subsequent Closing Date, if any.

“Subsidiary” means (a) in respect of the Corporation, any “subsidiary” of the
Corporation as such term is defined in Rule 1-02 of Regulation S-X, including,
without limitation, the Operating Partnership, and (b) in respect of any other
Person, any corporation, partnership, limited liability company, joint venture
or other legal entity of which such Person (either directly or through or
together with another Subsidiary of such Person), (i) owns capital stock or
other Equity Interest having ordinary voting power to elect a majority of the
board of directors (or equivalent) of such Person, (ii) controls the management
of which, directly or indirectly, through one or more intermediaries,
(iii) directly or indirectly through Subsidiaries owns more than 50% of the
Equity Interests or (iv) is a general partner.

“Tax” means (a) all federal, state, local, foreign and other net income, gross
income, gross receipts, net worth, sales, use, ad valorem, transfer, franchise,
profits, transaction, title, capital, paid-up capital, registration, license,
escheat, lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, business and occupation, premium, property, real property,
personal property, intangibles, inventory and merchandise, business privilege,
federal highway use, commercial rent, production, windfall profits, alternative
or add-on minimum, estimated, gains, social security, welfare, value added,
environmental, workers’ compensation, customs, duties or other taxes, fees,
levies, tariffs, imposts, assessments or charges of any kind whatsoever, (b) any
interest, penalties, fines, additions to tax or additional amounts imposed by
any Governmental Entity in connection with (i) any item described in clause
(a) or (ii) the failure to comply with any requirement imposed with respect to
any Tax Returns, (c) any liability for payment of amounts described in clause
(a) or (b) whether as a result of assumption, transferee liability, or otherwise
through operation of law, and (d) any liability for the payment of amounts
described in the foregoing clause (a), (b) or (c) as a result of any tax
sharing, tax indemnity or tax allocation agreement or any other express or
implied agreement to indemnify any other Person or any other contract.

 

- 8 -



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, statement, information
statement, election, notification or other written information or document filed
or required to be filed with, or submitted to, a Governmental Entity with
respect to Taxes, including any claims for refunds of Taxes and any schedules,
attachments, amendments or supplements (filed or required to be filed) of any of
the foregoing.

“Third-Party Claim” means any claim, action, suit, or proceeding made or brought
by any Person that is not a party to this Agreement or an Affiliate of a party
to this Agreement.

“Transaction Documents” means, collectively, this Agreement, the stock
certificates representing the Series E Preferred Shares, the Series E Preferred
Articles Supplementary, the Series E Common Articles Supplementary, the Articles
of Amendment dated as of the date hereof, the OP Amendment, the Operating
Partnership Agreement, the Corporate Governance Agreement, the Pledge Agreement,
the Escrow Agreement and each other document, instrument, certificate, or
agreement to be issued or executed by the parties pursuant to this Agreement or
any other agreement referred to above to effect the transactions contemplated
hereby or thereby, and any exhibits and schedules thereto.

1.2 Construction.

(a) All References to “Articles,” “Sections,” “Schedules,” and “Exhibits”
contained in this Agreement are, unless expressly stated otherwise herein,
references to articles, sections, schedules, or exhibits of or to this
Agreement.

(b) In this Agreement, unless the context clearly requires otherwise, (i) words
of any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) “day”
means a calendar day; (iv) “U.S.” or “United States” means the United States of
America; (v) “including” or “include” mean “including without limitation” or
“include without limitation”; (vi) “dollar” or “$” means lawful currency of the
United States; and (vii) references to specific Laws (such as the MGCL, the
Code, and ERISA), or to specific sections or provisions of Laws, apply to the
respective U.S. or state Laws that bear the names so specified and to any
succeeding Law, section, or provision corresponding thereto and the rules and
regulations promulgated thereunder.

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale on the Initial Closing Date. Subject to the terms and
conditions set forth herein, on the date hereof (the “Initial Closing Date”) the
Corporation shall issue, sell and deliver to the Purchasers, on a several basis,
and the Purchasers shall purchase and acquire from the Corporation, 6,800,000
shares of Series E Preferred Stock, on a several basis. Such purchase and sale
shall occur on a pro rata basis between iStar and BREDS relative to their
respective Equity Commitments.

2.2 Purchase and Sale on Subsequent Closing Dates. Subject to the terms and
conditions set forth herein, the Corporation shall have the right to require the
Purchasers to purchase, on a several basis, and the Purchasers shall purchase,
on a several basis, up to an aggregate of 600,000 additional shares of Series E
Preferred Stock on not more than four (4) closing dates following the Initial
Closing Date, none of which shall take place later than six

 

- 9 -



--------------------------------------------------------------------------------

months after the Initial Closing Date (the “Subsequent Closing Dates”). Such
purchases and sales shall occur on a pro rata basis between iStar and BREDS
relative to their respective Equity Commitments. In order to exercise this
right, the Corporation must: (a) give each Purchaser written notice of the
Corporation’s exercise of this right, stating the number of additional shares of
Series E Preferred Stock to be sold and purchased on the Subsequent Closing
Date, not less than fifteen (15) Business Days prior to the Subsequent Closing
Date (a “Subsequent Closing Date Notice”); and (b) satisfy all conditions to the
Subsequent Closing Date contemplated by this Agreement. Assuming proper notice
and the satisfaction of all conditions to the Subsequent Closing, on each
Subsequent Closing Date the Corporation shall issue, sell and deliver to the
Purchasers, and the Purchasers shall purchase and acquire from the Corporation,
the number of shares of Series E Preferred Stock set forth in the applicable
Subsequent Closing Date Notice (not to exceed an aggregate of 7,400,000 Series E
Preferred Shares for all Closing Dates).

2.3 Purchase Price. On the terms and subject to the conditions set forth herein,
the consideration to be paid to the Corporation at the applicable Closing by the
Purchasers for the sale and purchase of the Series E Preferred Shares as
contemplated herein shall equal the sum of the Liquidation Preference times the
number of Series E Preferred Shares sold by the Corporation and purchased by the
Purchasers on such Closing Date. Any purchase price paid to the Corporation as
set forth in this Section 2.3 shall be paid by wire transfer of immediately
available funds to the Corporation’s account designated by the Corporation in
writing at least two (2) Business Days prior to the applicable Closing Date.

2.4 Use of Proceeds.

(a) The Corporation shall, and shall cause the Operating Partnership to, use the
proceeds received from the sale of the Series E Preferred Shares (and in the
case of the Operating Partnership, the sale of the Series E Preferred
Partnership Units) at each Closing solely for the purposes and at the time or
times set forth in this Section 2.4 or on Schedule A hereto, as such Schedule
may be updated from time to time by mutual agreement of the Corporation and the
Purchasers (the “Use of Proceeds Schedule”), and any fees shall be capped at the
amounts indicated therein.

(b) No portion of the proceeds may be used for the payment of distributions or
dividends to the Corporation’s or its Subsidiaries’ equity holders (including
stockholders of the Corporation and limited partners of the Operating
Partnership). Any proceeds received from the sale of the Series E Preferred
Shares or Series E Preferred Partnership Units at any Closing, net of amounts
paid or set aside for payment on or about the applicable Closing Date in
accordance with the Use of Proceeds Schedule, shall be deposited on the
applicable Closing Date in one or more segregated bank accounts of the Operating
Partnership (collectively, the “Proceeds Accounts”). No withdrawals shall be
permitted from the Proceeds Accounts without the written consent of the holders
of the Series E Preferred Stock (so long as any Series E Preferred Stock remains
outstanding) with respect to proceeds from the Closings; provided, however, that
no consent shall be required for withdrawals that, in both time and purpose, are
consistent with the terms of the Use of Proceeds Schedule. For the avoidance of
doubt, the use of proceeds in a manner materially inconsistent with the Use of
Proceeds Schedule shall constitute an Event of Default under the Series E
Preferred Articles Supplementary.

 

- 10 -



--------------------------------------------------------------------------------

2.5 Closings. The closing of a purchase and sale of Series E Preferred Shares
taking place on the Initial Closing Date and each Subsequent Closing Date, if
any, as set forth in Sections 2.1 and 2.2 shall be held at the offices of
Hunton & Williams LLP, 200 Park Avenue, New York, New York 10166, or such other
mutually agreed upon location; provided that all of the applicable conditions
contained in Article VI have been satisfied or waived by such date (other than
those conditions to be satisfied on the applicable Closing Date, as defined
below). In no event shall the total number of Closings under this Agreement
exceed five (5).

2.6 Closing Procedures. All actions to be taken and all documents to be executed
and delivered by the parties in connection with the consummation of the
transactions contemplated at a Closing shall be reasonably satisfactory in form
and substance to the other parties and their respective counsel. All actions to
be taken and all documents to be executed and delivered by the parties hereto at
a Closing shall be deemed to have been taken and executed and delivered
simultaneously at a Closing, and no action shall be deemed taken nor any
document executed or delivered until all have been taken, executed, and
delivered.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

The Corporation hereby makes the following representations and warranties to
each Purchaser as of the date of this Agreement and each Closing Date:

3.1 Good Standing of the Corporation and the Operating Partnership.

(a) The Corporation has been duly organized and is validly existing as a
corporation in good standing with the Department and has the corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Specified SEC Reports and to enter into and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party; and the Corporation is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to qualify or to
be in good standing would not result in a Material Adverse Effect (either singly
or when combined with other breaches of the representations and warranties in
this Article III). Complete and correct copies of the Organizational Documents
of the Corporation and all amendments thereto have been made available to the
Purchasers and no changes thereto will be made prior to the Initial Closing Date
other than as contemplated by this Agreement and the other Transaction
Documents.

(b) The Operating Partnership has been duly organized and is validly existing as
a limited partnership in good standing under the laws of the Commonwealth of
Virginia and has the limited partnership power and authority to own, lease and
operate its properties and to conduct its business as described in the Specified
SEC Reports and to enter into and perform its obligations under this Agreement
and the other Transaction Documents to which it is a party; and the Operating
Partnership is duly qualified as a foreign limited partnership to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except

 

- 11 -



--------------------------------------------------------------------------------

where the failure to qualify or to be in good standing would not result in a
Material Adverse Effect (either singly or when combined with other breaches of
the representations and warranties in this Article III). Complete and correct
copies of the Organizational Documents of the Operating Partnership and all
amendments thereto have been made available to the Purchasers and no changes
thereto will be made prior to the Initial Closing Date other than as
contemplated by this Agreement and the other Transaction Documents.

3.2 Good Standing of the Subsidiaries. The only subsidiaries of the Corporation
are the entities listed on Schedule 3.2. Each Subsidiary of the Corporation
(a) has been duly organized and is validly existing as a partnership or a
limited liability company in good standing under the laws of the jurisdiction of
its organization; (b) has partnership or limited liability company power and
authority, as applicable, to own, lease and operate its properties and to
conduct its business as described in the Specified SEC Reports; and (c) is duly
qualified as a foreign partnership or limited liability company, as the case may
be, to transact business and is in good standing in each jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except in the case of this clause (c) where
the failure to qualify or to be in good standing would not result in a Material
Adverse Effect (either singly or when combined with other breaches of the
representations and warranties in this Article III); all of the issued and
outstanding equity interests or capital stock, respectively, of each such
Subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Corporation, directly or through a
Subsidiary, free and clear of Liens; none of the outstanding equity interests or
shares of capital stock, respectively, of any Subsidiary were issued in
violation of the preemptive or similar rights of any security holder of such
Subsidiary. Except for the equity interests and shares of capital stock,
respectively, in its Subsidiaries, the Corporation does not own, directly or
indirectly, any shares of stock or any other equity or long- term debt
securities of any corporation or have any equity interest in any firm,
partnership, joint venture, association or other entity.

3.3 Authorization of Agreement. The Corporation has the requisite corporate
power to execute and deliver this Agreement and each other Transaction Document
to be executed by it and to perform its obligations hereunder and thereunder.
Each Subsidiary of the Corporation that is party to any Transaction Document has
the requisite limited partnership (or equivalent) power to execute and deliver
each Transaction Document to be executed by it and to perform its obligations
thereunder. The execution and delivery by the Corporation of this Agreement and
each other Transaction Document to be executed by it and the performance by it
of its obligations hereunder and thereunder have been duly authorized by all
necessary corporate action on the part of the Corporation. The execution and
delivery by each Subsidiary of the Corporation that is party to any Transaction
Document of each Transaction Document to be executed by it and the performance
by it of its obligations hereunder and thereunder have been duly authorized by
all necessary limited partnership (or equivalent) action on the part of such
Subsidiary. This Agreement has been, and each Transaction Document to be
executed by the Corporation or any Subsidiary of the Corporation will be, duly
executed and delivered by a duly authorized officer of the Corporation (on its
own behalf or indirectly on behalf of such Subsidiary, as the case may be) and
constitute valid and binding obligations of the Corporation or such Subsidiary,
as the case may be, enforceable against the Corporation or such Subsidiary,
respectively, in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, or other similar
Laws affecting the enforcement of creditors’ rights in general and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

- 12 -



--------------------------------------------------------------------------------

3.4 Consents and Approvals. Except as set forth on Schedule 3.4, no consent,
approval, waiver, order, or authorization of, or registration, declaration, or
filing with, or notice to, any Person or Governmental Entity (including any
consent, approval, waiver, or authorization in respect of any contract, license
or permit) is required to be obtained or made by or in respect of the
Corporation or any of its Subsidiaries in connection with the execution and
delivery of this Agreement or any other Transaction Document by the Corporation
or any of its Subsidiaries, the performance by the Corporation or any of its
Subsidiaries of its obligations hereunder and thereunder or the consummation of
the transactions contemplated hereby or thereby, other than (a) if required, the
filing of a Form D with the SEC and filings with any applicable state securities
regulatory authorities and (b) those made or obtained prior to the Closing.

3.5 No Conflicts; No Violations. The execution and delivery of this Agreement
does not (and of each other Transaction Document will not), and neither will the
performance by the Corporation or any of its Subsidiaries of their respective
obligations hereunder and thereunder, nor the consummation of the transactions
contemplated hereby and thereby on the terms and conditions set forth herein and
therein, nor the exercise by the Purchasers of any of their rights and remedies
under the Transaction Documents, (i) conflict with the Organizational Documents
of the Corporation or any of its Subsidiaries; (ii) except as set forth on
Schedule 3.5, conflict with, result in any violation of, constitute a default
(with or without notice, the passage of time or both) under, require the
offering or making of any payment or redemption, or give rise to a right of
termination, cancellation, acceleration, increased or additional rights or
entitlements of, or any obligation or to loss of a benefit under, any Contract
to which the Corporation or any of its Subsidiaries is a party or by which any
of its assets or properties may be bound; (iii) except as set forth on Schedule
3.5, require any consent of or notice to any Person, require the offering or
making of any payment or redemption, give rise to any increased, guaranteed,
accelerated or additional rights or entitlements of any Person; (iv) violate,
constitute a default (with or without notice, the passage of time or both)
under, or cause the forfeiture, impairment, non-renewal, revocation, or
suspension of any license or permit necessary for the conduct of the business of
the Corporation or any of its Subsidiaries in compliance with all Laws;
(v) violate any Order of any Governmental Entity applicable to the Corporation
or any of its Subsidiaries; (vi) violate any Law applicable to the Corporation
or any of its Subsidiaries; or (vii) result in the creation of any Lien upon any
of the assets or properties of the Corporation or any of its Subsidiaries,
except, in the case of clauses (iv), (vi) and (vii), as could not reasonably be
expected to have a Material Adverse Effect (either singly or when combined with
other breaches of the representations and warranties in this Article III).

3.6 Absence of Defaults and Conflicts. Neither the Corporation nor any
Subsidiary thereof is in violation of its Organizational Documents, or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, deed of trust, loan
or credit agreement, note, lease or other agreement or instrument to which the
Corporation or any Subsidiary thereof is a party or by which it or any of them
may be bound, or to which any of the property or assets of the Corporation or
any Subsidiary thereof is subject (collectively, “Agreements and Instruments”)
except for such defaults that would not result in a Material Adverse Effect
(either singly or when combined with

 

- 13 -



--------------------------------------------------------------------------------

other breaches of the representations and warranties in this Article III); and
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Corporation or the Operating Partnership is
or will be a party and the consummation of the transactions contemplated herein
and therein and compliance by the Corporation and the Operating Partnership with
their respective obligations hereunder and thereunder have been duly authorized
by all necessary action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default under, or result in the creation or imposition of any Lien
upon any property or assets of the Corporation or any Subsidiary thereof
pursuant to, the Agreements and Instruments (except for such conflicts, breaches
or defaults that would not result in a Material Adverse Effect (either singly or
when combined with other breaches of the representations and warranties in this
Article III)), nor will such action result in any violation of the provisions of
the Organizational Documents of the Corporation or any Subsidiary thereof or any
applicable Law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Corporation or any Subsidiary thereof or any of their
assets, properties or operations.

3.7 Capitalization.

(a) The authorized Capital Stock of the Corporation consists of 300,000,000
shares of Common Stock, of which 21,900 shares have been classified and
designated as Series D Common Stock and 7,400 shares have been classified and
designated as Series E Common Stock, and 50,000,000 shares of Preferred Stock,
of which 5,000,000 shares have been classified and designated as Series A
Preferred Stock, 1,000,000 shares have been classified and designated as Series
B Preferred Stock, 21,900,000 shares have been classified and designated as
Series D Preferred Stock, and 7,400,000 shares have been classified and
designated as Series E Preferred Stock. 23,955,994 shares of Common Stock and
20,976,300 shares of Series D Preferred Stock are issued and outstanding on the
date hereof.

(b) Except as set forth on Schedule 3.7(b), there are (i) no authorized or
outstanding securities, rights (preemptive or other), subscriptions, calls,
commitments, warrants, options, or other agreements that give any Person the
right to purchase, subscribe for, or otherwise receive or be issued Capital
Stock or any security convertible into or exchangeable or exercisable for
Capital Stock or other equity or ownership interest; (ii) no outstanding debt or
equity securities of the Corporation that upon the conversion, exchange, or
exercise thereof would require the issuance, sale, or transfer by the
Corporation of any new or additional Capital Stock or other equity or ownership
interest (or any other securities of the Corporation which, whether after
notice, lapse of time, or payment of monies, are or would be convertible into or
exchangeable or exercisable for Capital Stock or other equity or ownership
interest); (iii) no agreements or commitments obligating the Corporation to
repurchase, redeem, or otherwise acquire Capital Stock or other equity or
ownership interest of any Subsidiary of the Corporation; and (iv) no outstanding
or authorized stock appreciation rights, phantom stock, stock rights, or other
equity-based interests in respect of the Corporation. The Corporation has not
issued any voting indebtedness. There are no shares of Series C Preferred Stock
authorized, issued or outstanding. There are no shares of Series A Preferred
Stock or Series B Preferred Stock issued or outstanding.

 

- 14 -



--------------------------------------------------------------------------------

(c) Schedule 3.7(c) sets forth the authorized partnership interests of the
Operating Partnership and indicates the ownership of all of the issued and
outstanding partnership interests of the Operating Partnership. Except for the
Transaction Documents, there are no Agreements and Instruments, rights
(including preemptive rights) or commitments of any character to which any of
the Corporation, the Operating Partnership and their respective Affiliates is a
party (or, to the Corporation’s knowledge, to which any other holder of any
partnership interest in the Operating Partnership is a party) relating to the
issuance, sale, purchase or redemption of any partnership interests or other
equity or ownership interest of the Operating Partnership. All of the
outstanding partnership interests of the Operating Partnership are validly
issued, fully paid and non-assessable. All of the issued and outstanding
partnership interests of the Operating Partnership held by any of the
Corporation, the Operating Partnership and their respective Affiliates (or, to
the Corporation’s knowledge, by any other Person) are owned free from all Liens.
None of the issued and outstanding partnership interests of the Operating
Partnership were issued in violation of any preemptive or other similar rights
of any security holder of the Operating Partnership or any other Person. The
issued and outstanding partnership interests of the Operating Partnership have
been offered, issued and sold in compliance with all applicable federal, state
and foreign securities Laws. There are no Series A Preferred Partnership Units,
Series B Preferred Partnership Units or Series C Preferred Partnership Units
issued or outstanding.

3.8 Authorization of Series E Preferred Stock and Series E Preferred Partnership
Units.

(a) 7,400,000 shares of Preferred Stock have been designated as Series E
Preferred Stock and 7,400 shares of Common Stock have been designated as Series
E Common Stock. No other shares of Series E Preferred Stock or Series E Common
Stock have been designated for issuance by the Board of Directors of the
Corporation. Other than the Series E Preferred Stock issued in accordance with
this Agreement, the Corporation has no issued or outstanding Preferred Equity
Securities other than the Series D Preferred Stock.

(b) 7,400,000 Series E Preferred Partnership Units have been designated as 9.25%
Series E Cumulative Preferred Units by the Operating Partnership. No other
Series E Preferred Partnership Units have been designated for issuance by the
Operating Partnership. Other than the Series E Operating Partnership Units
issued in accordance with the Transaction Documents, the Operating Partnership
has no issued or outstanding preferred operating partnership units other than
the Series D Preferred Partnership Units.

(c) The rights, preferences, privileges and restrictions of the Series E
Preferred Stock and the Series E Common Stock are as set forth in the Series E
Preferred Articles Supplementary and the Series E Common Articles Supplementary,
respectively. When issued and delivered in accordance with the terms of this
Agreement, the Series E Preferred Articles Supplementary and the Series E Common
Articles Supplementary, the shares of Series E Preferred Stock and Series E
Common Stock will be duly authorized, validly issued, fully paid and
non-assessable, and free and clear of all Liens.

 

- 15 -



--------------------------------------------------------------------------------

(d) The rights, preferences, privileges and restrictions of the Series E
Preferred Partnership Units are as set forth in the OP Amendment. When issued
and delivered in accordance with the terms of this Agreement and the OP
Amendment, the Series E Preferred Partnership Units will be duly authorized,
validly issued, fully paid and non-assessable, and free and clear of all Liens.

3.9 Absence of Undisclosed Liabilities. Neither the Corporation nor any of its
Subsidiaries has any material liabilities, whether currently due, accrued,
absolute, contingent, unliquidated or otherwise, whether or not known, whether
due or to become due and regardless of when asserted, other than the following:
(a) any Indebtedness set forth on Schedule B hereto; (b) liabilities in respect
of uses of proceeds set forth on Schedule A hereto; (c) liabilities fully and
adequately reflected or reserved against in the Specified SEC Reports;
(d) liabilities incurred in the Ordinary Course of business of the Corporation
and its Subsidiaries since the date of the latest audited annual financial
statements included in the Specified SEC Reports, none of which could reasonably
be expected to have a Material Adverse Effect (either singly or when combined
with other breaches of the representations and warranties in this Article III);
(e) liabilities between or among any two or more of the Corporation and its
Subsidiaries; and (f) liabilities otherwise expressly disclosed on the Schedules
to this Agreement.

3.10 Indebtedness. Schedule B hereto sets forth all Indebtedness of the
Corporation and each of its Subsidiaries (including any Indebtedness secured by
a mortgage on any real property) as of the Closing Date, listing separately
(a) each such Indebtedness that is secured by a mortgage on any specific real
property and (b) any other material Indebtedness. Neither the Corporation nor
any of its Subsidiaries has any Indebtedness or any liabilities in respect
thereof, whether currently due, accrued, absolute, contingent, unliquidated or
otherwise, whether or not known, whether due or to become due and regardless of
when asserted, except Indebtedness listed on Schedule B.

3.11 FF&E. Except as disclosed on Schedule 3.11, there are no material items
owned or leased by a third party and used at any real property owned by the
Corporation or its Subsidiaries in connection with the ownership, operation or
maintenance of such real property that would otherwise constitute FF&E.

3.12 Investment Company. The Corporation is not, and after giving effect to the
issuance of the Series E Preferred Shares and the application of the proceeds
thereof will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

3.13 Compliance. None of the Corporation or any of its Subsidiaries is in
material violation of any Law or of any Order of any Governmental Entity.

3.14 Insurance. The Corporation and its Subsidiaries carry or are entitled to
the benefits of insurance with financially sound and reputable insurers, in such
amounts and covering such risks as are generally maintained by companies of
established reputation engaged in the business of ownership of multifamily
residential properties, and all such insurance is in full force and effect and
copies of all such insurance policies have been provided to the Purchasers in
the respective due diligence data rooms for the transactions contemplated by
this Agreement. The Corporation has no reason to believe that any of the
Corporation and its Subsidiaries will not be able to (a) renew its existing
insurance coverage as and when such

 

- 16 -



--------------------------------------------------------------------------------

policies expire or (b) obtain comparable coverage from similar institutions as
may be necessary or appropriate to conduct its business as now conducted and at
a cost that would not reasonably be expected to result in a Material Adverse
Effect (either singly or when combined with other breaches of the
representations and warranties in this Article III). Since January 1, 2011, none
of the Corporation and its Subsidiaries has been denied any material insurance
coverage that it has sought or for which it has applied.

3.15 Solvency. The Corporation and its Subsidiaries are able to pay their
respective debts (including trade debts) as they mature. The fair saleable value
of all the assets and properties (including goodwill minus disposition costs) of
the Corporation and its Subsidiaries, taken as a whole, exceeds the fair value
of their liabilities, both before and after giving effect to the consummation of
the transactions contemplated by the Transaction Documents. The Corporation will
not be left with unreasonably small capital after consummation of any
transaction contemplated by the Transaction Documents.

3.16 Private Placement. Assuming the accuracy of the representations and
warranties of the Purchasers set forth in Sections 4.6 and 5.6, respectively,
the offer, sale, and issuance of the Series E Preferred Shares as contemplated
hereby will be exempt from the registration requirements of the Securities Act
and will have been registered or qualified (or are exempt from registration and
qualification) under the registration or qualification requirements of all
applicable state securities Laws. Neither the Corporation nor any Person acting
on its behalf will take any action that would cause the loss of any such
exemption. Assuming the accuracy of the representations and warranties of the
Purchasers set forth in Sections 4.6 and 5.6, respectively, the offer, sale, and
issuance of the Series E Preferred Shares as contemplated hereby will comply
with all applicable federal and state Laws.

3.17 Registration Rights. Except as disclosed in the Specified SEC Reports or as
set forth in or as permitted by any of the Transaction Documents or the
Operating Partnership Agreement, the Corporation has not granted or agreed to
grant to any Person any rights (including “piggy back” registration rights) to
have any securities of the Corporation or any of its Subsidiaries registered
with the SEC or any other Governmental Entity that have not been satisfied.

3.18 Waiver of Ownership Limits. The Board of Directors of the Corporation has
waived the Aggregate Stock Ownership Limit (as defined in the Charter), in
accordance with the Charter, to permit the Purchasers to acquire and hold an
ownership position in the Corporation exceeding such limit or limits, to the
extent provided in the REIT Ownership Limit Waiver delivered to the Purchasers
at the Closing.

3.19 Application of Takeover Protections.

(a) The Corporation and/or its Board of Directors have taken all action
necessary such that (i)(A) iStar; (B) BREDS; (C) any of iStar’s and/or BREDS’
existing or future “affiliates” (as that term is defined in the Maryland
Business Combination Act (Title 3, Subtitle 6 of the MGCL) (the “Maryland
Business Combination Act”)); (D) any of iStar’s and/or BREDS’ or any of their
“affiliates’” (as that term is defined in the Maryland Business Combination Act)
existing or future “associates” (as that term is defined in the Maryland

 

- 17 -



--------------------------------------------------------------------------------

Business Combination Act); and (E) any person or entity acting in concert with
any of the persons or entities described in clauses (A)-(D) above, will never
become an “interested stockholder” (as that term is defined in the Maryland
Business Combination Act) under the Maryland Business Combination Act and
(ii) the provisions of the Maryland Control Share Act (Title 3, Subtitle 7 of
the MGCL) shall never apply to any “control share acquisition” (as that term is
defined in the Maryland Control Share Act) by iStar and/or BREDS and/or any of
their affiliates and/or “associates” (as that term is defined in the Maryland
Control Share Act). The Corporation has provided certified resolutions of the
Board of Directors of the Corporation and a certified copy of the amended bylaw
of the Corporation effectuating the provisions of the prior sentence.

(b) Except as subject to Section 3.19(a), no other “control share acquisition,”
“fair price,” “moratorium” or other antitakeover laws enacted or existing under
U.S. state or federal laws or under the Charter, bylaws or any agreement or
instrument to which the Corporation is a party or the Corporation is bound apply
to iStar, BREDS, their transferees, this Agreement or any of the transactions
contemplated hereby.

3.20 Certain Fees. Except as set forth on Schedule A hereto, no brokerage or
finder’s fees or commissions are or will be payable by the Corporation or any of
its Subsidiaries to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement or any of the Transaction Documents.
No Purchaser shall have any obligation with respect to any fees or with respect
to any claims (other than such fees or commissions owed by a Purchaser pursuant
to agreements made by the Purchaser, which fees or commissions shall be the sole
responsibility of that Purchaser) made by or on behalf of the Corporation or any
of its Subsidiaries for fees of a type contemplated in this Section 3.20 that
may be due in connection with the transactions contemplated by this Agreement or
any of the other Transaction Documents. The Corporation shall indemnify and hold
harmless the Purchasers, their employees, officers, directors, agents, partners
and Affiliates, from and against all claims, losses, damages, costs (including
the costs of preparation and attorney’s fees) and expenses, as such fees and
expenses are incurred, that are suffered in respect of (a) any claimed or
existing fees or commissions of the type contemplated by this Section 3.20 for
which the Corporation or any of its Subsidiaries is responsible, other than
those disclosed above, and (b) any failure of the Corporation or any of its
Subsidiaries to timely pay those fees and commissions disclosed above.

3.21 Acknowledgment Regarding Purchasers’ Purchase of Series E Preferred Shares.
The Corporation acknowledges and agrees that the Purchasers are acting solely in
the capacity of arm’s-length purchasers with respect to this Agreement and the
transactions contemplated hereby. The Corporation further acknowledges that the
Purchasers are not acting as a financial advisor or fiduciary of the Corporation
(or in any similar capacity) with respect to this Agreement and any other
Transaction Documents to which the Purchasers are or will be a party and the
transactions contemplated hereby and thereby and any advice given by the
Purchasers or any of their representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Purchasers’ purchase of the Series E Preferred Shares. The Corporation further
represents to the Purchasers that the Corporation’s decision to enter into this
Agreement and each of the other Transaction Documents to which the Corporation
is a party has been based solely on the independent evaluation of the
Corporation

 

- 18 -



--------------------------------------------------------------------------------

and its representatives. The Corporation further acknowledges that the
Purchasers have not made any promises or commitments other than as set forth in
this Agreement, including any promises or commitments for any additional
investment by the Purchasers in the Corporation, except to the extent that the
Purchasers may be party to, and as provided in, any of the Transaction Documents
or any other agreement executed and delivered in connection therewith.

3.22 Environmental Matters. (a) Other than to a de minimis extent, none of the
Corporation or any of its Subsidiaries is in violation of any federal, state,
local or foreign statute, Law, rule, regulation, ordinance, code, policy or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (each, an “Environmental Law” and, collectively,
“Environmental Laws”); (b) other than to a de minimis extent, the Corporation
and each of its Subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements; (c) there are no pending, or to the knowledge of the
Corporation threatened, administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, Liens, notices of noncompliance or violation,
investigations or proceedings relating to any Environmental Law against the
Corporation or any of its Subsidiaries; and (d) to the knowledge of the
Corporation there are no events or circumstances that would reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Corporation or any of its Subsidiaries relating to
Hazardous Materials or any Environmental Laws.

3.23 Material Contracts.

(a) The Corporation has provided to the Purchasers, in the respective due
diligence data rooms for the transactions contemplated by this Agreement, all
Contracts to which it or any of its Subsidiaries is bound of the following
nature, or such Contracts are described or referenced in the Specified SEC
Reports (such Contracts being “Material Contracts”):

(i) any broker, distributor, dealer, manufacturer’s representative, franchise,
agency, continuing sales or purchase, sales promotion, market research,
marketing, consulting or advertising Contract;

(ii) any Contract relating to or evidencing Indebtedness;

(iii) any Contract pursuant to which the Corporation or any of its Subsidiaries
has provided funds to or made any loan, capital contribution or other investment
in, or assumed any liability or obligation of, any Person, including take-or-pay
contracts or keep- well agreements;

 

- 19 -



--------------------------------------------------------------------------------

(iv) any Contract with any Governmental Entity;

(v) any Contract with any Related Person;

(vi) any employment or consulting Contract, other than Contracts for employment
covered in clause (v);

(vii) any Contract that limits, or purports to limit, the ability of the
Corporation or any of its Subsidiaries to compete in any line of business or
with any Person or in any geographic area or during any period of time, or that
restricts the right of the Corporation and its Subsidiaries to sell to or
purchase from any Person or to hire any Person, or that grants the other party
or any third person “most favored nation” status or any type of special discount
rights;

(viii) any Contract that requires a consent to or otherwise contains a provision
relating to a “change of control,” or that would prohibit or delay the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents;

(ix) any Contract pursuant to which the Corporation or any of its Subsidiaries
is the lessee or lessor of, or holds, uses, or makes available for use to any
Person (other than the Corporation or a Subsidiary thereof), (A) any real
property or (B) any tangible personal property and, in the case of clause (B),
that involves an aggregate future or potential liability or receivable, as the
case may be, in excess of $1,000,000;

(x) any Contract for the sale or purchase of any real property, or for the sale
or purchase of any tangible personal property in an amount in excess of
$1,000,000;

(xi) any Contract providing for indemnification to or from any Person with
respect to liabilities relating to any current or former business of the
Corporation, any of its Subsidiaries or any predecessor Person;

(xii) any Contract containing confidentiality clauses;

(xiii) any joint venture or partnership, merger, asset or stock purchase or
divestiture Contract relating to the Corporation or any of its Subsidiaries;

(xiv) any contribution agreement or tax contribution agreement;

(xv) any Contract with any labor union or providing for benefits under any
employee benefit plan;

(xvi) any hedging, futures, options or other derivative Contract;

(xvii) any Contract for the purchase of any debt or equity security or other
ownership interest of any Person, or for the issuance of any debt or equity
security or other ownership interest, or the conversion of any obligation,
instrument or security into debt or equity securities or other ownership
interests of the Corporation or any of its Subsidiaries;

 

- 20 -



--------------------------------------------------------------------------------

(xviii) any Contract relating to settlement of any administrative or judicial
proceedings within the past five (5) years;

(xix) any Contract that results in any Person holding a power of attorney from
the Corporation or any of its Subsidiaries that relates to the Corporation, any
of its Subsidiaries or any of their respective businesses; and

(xx) any other Contract, whether or not made in the Ordinary Course of business,
that (A) involves a future or potential liability or receivable, as the case may
be, in excess of $500,000 on an annual basis or in excess of $2,000,000 over the
current Contract term, or (B) is material to the business, operations, assets,
financial condition, results of operations or prospects of the Corporation and
its Subsidiaries, taken as a whole.

(b) Each Material Contract is a legal, valid, binding and enforceable agreement
and is in full force and effect and will continue to be in full force and effect
on identical terms immediately following the Closings. None of the Corporation
or any of its Subsidiaries or, to the knowledge of the Corporation, any other
party is in breach or violation of, or (with or without notice or lapse of time
or both) default under, any Material Contract, nor has the Corporation or any of
its Subsidiaries received any written claim of any such breach, violation or
default. The Corporation has delivered or made available to the Purchasers,
either in the respective due diligence data rooms for the transactions
contemplated by this Agreement or in the Specified SEC Reports, true and
complete copies of all Material Contracts, including any amendments thereto.

3.24 SEC Reports; Accuracy of Descriptions; Financial Statements.

(a) The Corporation has filed with or furnished to the SEC all SEC Reports. The
Corporation has delivered or made available to the Purchasers all SEC Reports to
the extent the same are not publicly available through the SEC’s EDGAR website.
As of their respective filing dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to the SEC
Reports, and none of the SEC Reports (including any and all financial statements
included therein) as of such dates contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

(b) The descriptions in the SEC Reports of affiliate transactions, contracts
required to be described therein and other legal documents are true and correct
in all material respects, and there are no affiliate transactions, contracts or
other documents of a character required to be described in the SEC Reports or to
be filed as exhibits to the SEC Reports which are not described or filed as
required.

(c) The financial statements included in the SEC Reports, together with the
related schedules and notes, including without limitation the audited financial
statements included in the Corporation’s Annual Report on Form 10-K for the year
ended December 31, 2012 and the unaudited interim financial statements included
in the Corporation’s Quarterly

 

- 21 -



--------------------------------------------------------------------------------

Reports on Form 10-Q for the periods ended March 31, 2013, June 30, 2013 and
September 30, 2013 are accurate in all material respects and present fairly the
financial position of the Corporation and its consolidated Subsidiaries, at the
dates indicated; said financial statements have been prepared in conformity with
GAAP applied on a consistent basis throughout the periods involved. The
supporting schedules, if any, present fairly in accordance with GAAP the
information required to be stated therein.

3.25 No Material Adverse Change in Business. Since December 31, 2012, (a) there
has been no material adverse change in the condition, financial or otherwise, or
in the earnings, business affairs, business prospects, management, assets or
properties of the Corporation and/or its Subsidiaries considered as one
enterprise, whether or not arising in the Ordinary Course; (b) there have been
no transactions entered into by the Corporation or any Subsidiary thereof, other
than those in the Ordinary Course, which are material with respect to the
Corporation and each Subsidiary thereof considered as one enterprise; and
(c) there has been no dividend or distribution of any kind declared, paid or
made by the Corporation on any class of its shares of Capital Stock, other than
in the Ordinary Course.

3.26 Absence of Proceedings. There is no Proceeding now pending, or, to the
knowledge of the Corporation or the Operating Partnership, threatened, against
or affecting the Corporation or any Subsidiary thereof, other than ordinary
course proceedings for which the Corporation and its Subsidiaries have adequate
insurance coverage.

3.27 Possession of Intellectual Property. The Corporation and each Subsidiary
thereof owns or possesses, or can acquire on reasonable terms, adequate patents,
patent rights, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names or
other intellectual property (collectively, “Intellectual Property”) necessary to
conduct its business as described in the Specified SEC Reports, and neither the
Corporation nor any of its Subsidiaries has received any notice or is otherwise
aware of any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property or of any facts or circumstances which
would render any Intellectual Property invalid or inadequate to protect the
interest of the Corporation or any of its Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, singly or in the aggregate, would result
in a Material Adverse Effect (including when combined with other breaches of the
representations and warranties in this Article III). Schedule 3.27 sets forth a
true and complete list of all registered and unregistered Intellectual Property
that is necessary for the Corporation and its Subsidiaries to conduct its
business as described in the Specified SEC Reports, other than commercially
available or off- the-shelf Intellectual Property.

3.28 Possession of Licenses and Permits. The Corporation and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct their business as described in the Specified SEC
Reports (collectively, “Governmental Licenses”), except where the failure to
possess would not, singly or in the aggregate, result in a Material Adverse
Effect (including when combined with other breaches of the representations and
warranties in this Article III); the Corporation and its Subsidiaries are in
compliance with the

 

- 22 -



--------------------------------------------------------------------------------

terms and conditions of all such Governmental Licenses, except where the failure
to comply would not, singly or in the aggregate, result in a Material Adverse
Effect (including when combined with other breaches of the representations and
warranties in this Article III); all of the Governmental Licenses are valid and
in full force and effect, except where the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force and
effect would not, singly or in the aggregate, result in a Material Adverse
Effect (including when combined with other breaches of the representations and
warranties in this Article III); and neither the Corporation nor any of its
Subsidiaries has received any notice of a Proceeding relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect (including when combined with other breaches
of the representations and warranties in this Article III).

3.29 Title to Property. The Corporation and its Subsidiaries have good and
marketable title in fee simple to all real property owned by the Corporation and
its Subsidiaries and good title to all other properties owned by them, in each
case, free and clear of all Liens, claims or restrictions of any kind except
(a) first mortgages on the particular real properties and (b) such as do not,
singly or in the aggregate, materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Corporation or any of its Subsidiaries; and all of the leases and subleases
material to the business of the Corporation and its Subsidiaries, considered as
one enterprise, and under which the Corporation or any of its Subsidiaries holds
properties described in the SEC Reports, are in full force and effect, and
neither the Corporation nor any Subsidiary thereof has any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Corporation or any Subsidiary thereof under any of the leases or
subleases mentioned above, or affecting or questioning the rights of the
Corporation or such Subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease. The Corporation and its
Subsidiaries have, in the Corporation’s reasonable view, adequate title
insurance policies in place for all real property owned or leased by the
Corporation or any of its Subsidiaries.

3.30 Condition of Properties. The Corporation, the Operating Partnership or
their Subsidiaries have received and reviewed property condition reports on all
real property owned by the Corporation, the Operating Partnership and their
Subsidiaries, and such reports have been delivered or made available to the
Purchasers. Except as otherwise set forth in the Specified SEC Reports or as
would not, singly or in the aggregate have a Material Adverse Effect (including
when combined with other breaches of the representations and warranties in this
Article III), to the collective knowledge of the Corporation, the Operating
Partnership and their Subsidiaries: (a) none of the real property owned by the
Corporation, the Operating Partnership and their Subsidiaries is in violation of
any applicable building code, zoning ordinance or other Law or regulation;
(b) none of the Corporation, the Operating Partnership and their Subsidiaries
has received written notice of any proposed material special assessment or any
proposed change in any property tax, zoning or land use laws or availability of
water affecting any real property owned by the Corporation, the Operating
Partnership and their Subsidiaries; (c) there does not exist any violation of
any declaration of covenants, conditions and restrictions with respect to any
real property owned by the Corporation, the Operating Partnership and their
Subsidiaries, or any state of facts or circumstances or condition or event that
could, with the giving of notice or passage of time, or both, constitute such a
violation; and (d) the developments or improvements

 

- 23 -



--------------------------------------------------------------------------------

comprising any portion of real property owned by the Corporation, the Operating
Partnership and their Subsidiaries (the “Developments and Improvements”) are
free of any physical, mechanical, structural, design or construction defects and
the mechanical, electrical and utility systems servicing the Developments and
Improvements (including, without limitation, all water, electric, sewer,
plumbing, heating, ventilation, gas and air conditioning) are in good condition
and proper working order, reasonable wear and tear and need for routine repair
and maintenance excepted, and are free of defects. Except as set forth on
Schedule 3.30, there are no ongoing Developments and Improvements and all
ongoing or completed Developments and Improvements have been fully paid for.

3.31 Access and Utilities. All of the real property owned by the Corporation,
the Operating Partnership and their Subsidiaries has rights of access to public
ways and is served by electric, water, sewer, sanitary sewer and storm drain
facilities adequate to service real property owned by the Corporation, the
Operating Partnership and their Subsidiaries for their use as described in the
Specified SEC Reports.

3.32 No Condemnation. No condemnation or other Proceeding has been commenced
that has not been completed, and, to the Corporation’s knowledge, no such
proceeding is threatened, with respect to all or any portion of the real
property owned by the Corporation, the Operating Partnership and their
Subsidiaries or for the relocation away from any such property of any roadway
providing access to such property or any portion thereof.

3.33 Accounting Controls and Disclosure Controls. The Corporation and each of
its Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (a) transactions are executed in accordance
with management’s general or specific authorization; (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (c) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (c) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since the date of the Corporation’s formation, there
has been (i) no material weakness in the Corporation’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Corporation’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Corporation’s
internal control over financial reporting. The Corporation and each of its
Subsidiaries maintain disclosure controls and procedures that are effective to
perform the functions for which they were established and are designed to ensure
that information required to be disclosed by the Corporation in the reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported, within the time periods specified in the SEC’s rules and forms,
and is accumulated and communicated to the Corporation’s management, including
its principal executive officer or officers and principal financial officer or
officers, as appropriate, to allow timely decisions regarding disclosure.

3.34 Tax Returns and Payment of Taxes. All United States federal and state
income Tax Returns and all material real property Tax Returns of the Corporation
and its Subsidiaries required by Law to be filed have been timely filed with the
appropriate taxing authority and all other material Tax Returns that are
required to have been filed by the Corporation and its Subsidiaries pursuant to
applicable foreign, state, local or other Laws have been timely filed with

 

- 24 -



--------------------------------------------------------------------------------

the appropriate taxing authority. The Corporation and its Subsidiaries have paid
all material Taxes due (whether or not shown as due on a Tax Return), including
any withholding Taxes that the Corporation or any Subsidiary is required to
withhold with respect to payments to any Person, except for such Taxes, if any,
as are being contested in good faith and as to which adequate reserves in
accordance with GAAP have been provided and will be maintained in the financial
statements included in the SEC Reports. All such Tax Returns referred to in this
paragraph are true, correct and complete in all material respects. The charges,
accruals and reserves on the books of the Corporation and its Subsidiaries in
respect of any income and other Tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
Tax for any years not finally determined. Neither the Corporation nor any of its
Subsidiaries has engaged in any “listed transaction” within the meaning of
Treasury Regulations Section 301.6011-4 (irrespective of the effective date).
Neither the Corporation nor any of its Subsidiaries is the subject of any audit,
examination, or other proceeding in respect of federal, state, local or foreign
Taxes, and no audit, examination or other proceeding in respect of federal,
state, local or foreign Taxes involving the Corporation or any Subsidiary has
been threatened in writing. No deficiencies for any Taxes have been proposed,
asserted or assessed in writing against the Corporation or any Subsidiary that
have not been fully paid, and no claim has been made that the Corporation or any
Subsidiary is or has been subject to Tax in any jurisdiction in which such
entity does not or has not filed Tax Returns or paid Taxes, other than
deficiencies or claims relating to Taxes to which either the following clause
(a) or (b) applies: (a) such deficiencies or claims, if successful, would not be
material individually or in the aggregate, or (b) (i) such deficiencies or
claims would not, if successful, result in a Material Adverse Effect, (ii) the
Corporation is contesting such deficiencies or claims in good faith through
appropriate proceedings and (iii) adequate reserves in accordance with GAAP have
been established in the most recent financial statements included in the
Specified SEC Reports for all such deficiencies or claims. There are no Tax
liens on any assets of the Corporation or any of its Subsidiaries, other than
liens for Taxes not yet due and payable. No material Taxes have been incurred
since the date of the most recent financial statements included in the Specified
SEC Reports other than in the Ordinary Course of business consistent with
amounts incurred and paid with respect to periods covered by the financial
statements included in the Specified SEC Reports, adjusted solely for
acquisitions and dispositions of properties and Ordinary Course changes in
operating results.

3.35 REIT Qualification. Commencing with the Corporation’s taxable year ending
December 31, 2006, the Corporation has been organized and has operated, and upon
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents and thereafter will continue to be organized and operated,
in a manner so as to qualify as a REIT under Sections 856 through 860 of the
Code. The method of operation of the Corporation as described in the Specified
SEC Reports will enable the Corporation to continue to meet the requirements for
qualification and taxation as a REIT under the Code for its taxable year ending
December 31, 2014 and subsequent taxable years. Neither the Corporation nor any
Subsidiary has taken any action or omitted to take any action that could
reasonably be expected to result in the Corporation failing to qualify as a
REIT. Neither the Corporation nor any Subsidiary holds any asset the disposition
of which would cause the Corporation to increase Tax under the rules similar to
Section 1374 of the Code under Treasury Regulations Section 1.337(d)-7 or any
similar provision. Neither the Corporation nor any Subsidiary holds any asset
the disposition of which would be treated as a “prohibited transaction” within
the meaning of

 

- 25 -



--------------------------------------------------------------------------------

Section 857(b)(6) of the Code or has ever incurred any liability for Taxes from
a “prohibited transaction” under Section 857(b)(6) of the Code. Neither the
Corporation nor any Subsidiary has taken or is currently planning to take any
action that could result in the Corporation or any Subsidiary being required to
make any payment under any tax protection agreement or similar agreement. Each
of the Corporation’s Subsidiaries has at all times since its formation been
classified for federal income tax purposes as a partnership or a disregarded
entity, and is not and has not been either an association taxable as a
corporation or a “publicly traded partnership” within the meaning of
Section 7704(b) of the Code, other than any entity with respect to which an
election to be treated as a “taxable REIT subsidiary” (as defined in the Code)
with respect to the Corporation has at all times been in effect.

3.36 ERISA. The assets of the Corporation and its Subsidiaries do not constitute
“plan assets” under the Employee Retirement Income Security Act of 1974, as
amended.

3.37 Absence of Labor Dispute. (a) No labor dispute with the employees of the
Corporation, the Operating Partnership or any Subsidiary thereof exists or, to
the knowledge of the Corporation, is imminent, and (b) the Corporation is not
aware of any existing or imminent organizing activities or similar labor
disturbance by the employees of any of its, the Operating Partnership’s or any
of their Subsidiaries’ principal suppliers, manufacturers, customers or
contractors.

3.38 Foreign Corrupt Practices Act. Neither the Corporation, its Subsidiaries
nor, to the knowledge of the Corporation, any director, officer, agent,
consultant, employee, Affiliate or other person acting on behalf of the
Corporation or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by any of such persons
of the FCPA or any similar anti-bribery law, including, without limitation,
taking any act corruptly in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA and by court decisions) or any
foreign political party or official thereof or any candidate for foreign
political office, including, without limitation, any improper contribution,
gift, bribe, rebate, or kickback, and the Corporation and its Subsidiaries and,
to the knowledge of the Corporation, its Affiliates have conducted their
businesses in compliance with the FCPA and all similar anti-bribery laws, and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith. Neither the Corporation nor any Subsidiary is currently conducting an
investigation into any suspected or alleged violation of the FCPA of any similar
anti-bribery law. Neither the Corporation, its Subsidiaries nor any director,
officer, agent, consultant, employee, Affiliate or other person acting on behalf
of the Corporation or any of its Subsidiaries, is (or for the last five years
has been) under administrative, civil, or criminal investigation, indictment,
information, or audit by any party, in connection with alleged or possible
violations of the FCPA or any similar anti- bribery law. Nor to the knowledge of
the Corporation is there any basis for any such investigation, indictment,
information, or audit. Neither the Corporation, its Subsidiaries, nor any
director, officer, or, to the knowledge of the Corporation, agent, consultant,
employee, Affiliate, or other person acting on behalf of the Corporation or any
of its Subsidiaries, has received notice from, or made a voluntary disclosure
to, the U.S. Department of Justice or the U.S. Securities and Exchange
Commission regarding alleged or possible violations of the FCPA.

 

- 26 -



--------------------------------------------------------------------------------

The books of account and other financial records of the Corporation and its
Subsidiaries (1) are materially accurate, complete, and correct; (2) accurately
and fairly reflect all transactions and dispositions of assets; and (3) have
been maintained in accordance with sound business practices, including the
maintenance of adequate internal accounting controls, which, without limitation,
provide reasonable assurance that transactions are executed and access to assets
is permitted only in accordance with management’s general or specific
authorization.

3.39 Money Laundering Laws.

(a) Neither the Corporation nor any of its Subsidiaries, nor, to the knowledge
of the Corporation or any of its Subsidiaries, any director, officer, employee,
or other Person acting on behalf of the Corporation or its Subsidiaries, has
engaged in, or is currently engaged in, a transaction, investment, undertaking,
or activity in violation of the criminal provisions against applicable money
laundering under U.S. or applicable foreign law. The Corporation, its
Subsidiaries, and, to the knowledge of the Corporation or any of its
Subsidiaries, any director, officer, employee, or other Person acting on behalf
of the Corporation or its Subsidiaries are in compliance with all applicable
anti-money laundering requirements to prevent and detect money laundering under
U.S. or applicable foreign law, including, without limitation, requirements to
maintain compliance programs, maintain customer and transaction records, conduct
customer due diligence, and report suspicious, cash or other transactions to
government authorities (collectively, the “Money Laundering Laws”). In the
United States, the criminal provisions against money laundering are codified at
18 U.S.C. §§ 1956 and 1957, and the anti-money laundering requirements, include,
without limitation, the requirements of the Bank Secrecy Act, as amended by the
USA PATRIOT Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31
C.F.R. Chapter X.

(b) Neither the Corporation nor any of its Subsidiaries, nor, to the knowledge
of the Corporation or any of its Subsidiaries, any owner, director, officer,
employee or other person acting on behalf of the Corporation or its
Subsidiaries, (i) is under investigation by any Governmental Entity for, or has
been charged with, or convicted of, money laundering or any crimes which in the
United States would be predicate crimes to money laundering, or any violation of
any of the Money Laundering Laws; (ii) has been assessed civil or criminal
penalties under any of the Money Laundering Laws; or (iii) has had any of its
funds seized or forfeited in any action under any of the Money Laundering Laws.
Neither Corporation nor any of its Subsidiaries to their knowledge has any
investor whose investment in the Corporation or the Subsidiary has been or will
be derived from, or related to, any illegal activities, including, without
limitation, prohibited money laundering activities.

3.40 OFAC.

(a) The Corporation, its Subsidiaries, and, to the knowledge of the Corporation
and any of its Subsidiaries, any director, officer, employee, agent,
distributor, consultant, Affiliate, or other Person acting on behalf of the
Corporation or its Subsidiaries have at all times fully complied with, and are
currently in full compliance with, (i) all applicable U.S. and foreign
government laws and regulations concerning the exportation of any products,
technology, technical data or services, including those administered by, without
limitation, the U.S. Department of Commerce, the U.S. Department of State, and
the U.S. Department of the

 

- 27 -



--------------------------------------------------------------------------------

Treasury; (ii) U.S. and international economic and trade sanctions, including,
but not limited to, those administered by the Office of Foreign Assets Control
(“OFAC”) within the U.S. Department of the Treasury; and (iii) all laws and
regulations administered by the Bureau of Customs and Border Protection in the
U.S. Department of Homeland Security.

(b) Neither the Corporation nor any of its Subsidiaries, nor, to the knowledge
of the Corporation or any of its Subsidiaries, any director, officer, employee,
agent, distributor, consultant, Affiliate, or other Person acting on behalf of
the Corporation or its Subsidiaries, has engaged in, or is currently engaged in,
any sales, exports, re-exports, imports, or other activities in, relating to, or
involving, directly or indirectly, countries subject to U.S. economic sanctions,
including Cuba, Iran, and Sudan, or that otherwise would be prohibited if
performed by U.S. persons or entities.

(c) Neither the Corporation nor any of its Subsidiaries, nor, to the knowledge
of the Corporation or any of its Subsidiaries, any director, officer, employee,
agent, distributor, consultant, affiliate, other person acting on behalf of the
Corporation or its Subsidiaries, is (1) listed on (i) the List of Specially
Designated Nationals and Blocked Persons maintained by OFAC or any other list of
known or suspected terrorists, terrorist organizations, or other prohibited
persons made publicly available or provided to the Corporation or any of its
Subsidiaries by any agency of the government of the United States or any
jurisdiction in which the Corporation or any of its Subsidiaries are doing
business; (ii) the Bureau of Industry and Security of the United States
Department of Commerce “Denied Persons List,” “Entity List,” or “Unverified
List”; (iii) the Office of Defense Trade Controls of the United States
Department of State “List of Debarred Parties”; or (iv) any lists of restricted
persons or entities maintained by any other U.S. government authority; or (2) a
person who has been determined by competent authority to be subject to the
prohibitions contained in Executive Order 13224, 66 Fed. Reg. 49,079 (Sept. 25,
2001) (Executive Order Blocking Property and Prohibiting Transactions with
Persons who Commit, Threaten to Commit, or Support Terrorism), Executive Order
13382, 70 Fed. Reg. 38,567 (July 1, 2005) (Executive Order Blocking Property of
Weapons of Mass Destruction Proliferators and Their Supporters), or any other
similar prohibitions contained in the laws administered by, and regulations of,
OFAC or in any enabling legislation or other executive orders in respect
thereof.

(d) Neither the Corporation nor any of its Subsidiaries, nor, to the knowledge
of the Corporation or any of its Subsidiaries, any director, officer, employee,
agent, distributor, consultant, affiliate, or other person acting on behalf of
the Corporation or its Subsidiaries has made a voluntary disclosure to
governmental regulatory authorities reporting violations of laws or regulations
relating to the export or re-export of products, technology, software, services
or other information from the United States or any other jurisdiction.

(e) Neither the Corporation nor any of its Subsidiaries, nor, to the knowledge
of the Corporation or any of its Subsidiaries, any director, officer, employee,
agent, distributor, consultant, Affiliate, or other Person acting on behalf of
the Corporation or its Subsidiaries, have participated or are currently
participating in, or have cooperated or are currently cooperating with, an
unsanctioned international boycott within the meaning of Section 999 of the
Internal Revenue Code of 1986, as amended.

 

- 28 -



--------------------------------------------------------------------------------

(f) If, in the future, the Corporation or any of its Subsidiaries determines
that any of the foregoing was incorrect as of the date hereof or has ceased to
be correct, the Corporation agrees to promptly notify the Purchasers. The
Corporation agrees and acknowledges that if at any time it is discovered that
any of the foregoing representations were incorrect as of the date hereof or
have ceased to be correct, or if otherwise required by the laws and regulations
administered and enforced by OFAC, the Purchasers may undertake appropriate
action, including but not limited to, segregation, blocking, freezing, or
termination of the interests of the Corporation and its Subsidiaries. The
Corporation further agrees and acknowledges that neither the Corporation nor any
of its Subsidiaries will have any claim against the Purchasers for any form of
damages as a result of any of the foregoing actions.

3.41 Bank Accounts. Schedule 3.41 hereto sets forth a complete and accurate list
of each bank account or other financial account held in the name of the
Corporation and the Subsidiaries.

3.42 Affiliate Interests and Transactions.

(a) Except (i) as disclosed in the Corporation’s most recently filed Schedule
14A, filed with the SEC on April 26, 2013, and any subsequently filed Current
Report on Form 8-K or Quarterly Report on Form 10-Q through the date of this
Agreement or (ii) for which the Company and its Subsidiaries have no remaining
liability, no Related Person: (i) owns or has owned, directly or indirectly, any
equity or other financial or voting interest in any competitor, supplier,
licensor, lessor, distributor, independent contractor or customer of the
Corporation or any of its Subsidiaries or their business; (ii) owns or has
owned, directly or indirectly, or has or has had any interest in any property
(real or personal, tangible or intangible) that the Corporation or any of its
Subsidiaries uses or has used in or pertaining to the business of the
Corporation or any of its Subsidiaries; (iii) has or has had any business
dealings or a financial interest in any transaction with the Corporation or any
of its Subsidiaries or involving any assets or property of the Corporation or
any of its Subsidiaries, other than business dealings or transactions conducted
in the Ordinary Course of business at prevailing market prices and on prevailing
market terms; or (iv) is employed by the Corporation or any of its Subsidiaries.

(b) Except (i) as disclosed in the Corporation’s most recently filed Schedule
14A, filed with the SEC on April 26, 2013, and any subsequently filed Current
Report on Form 8-K or Quarterly Report on Form 10-Q through the date of this
Agreement or (ii) for which the Company and its Subsidiaries have no remaining
liability: there are no Contracts by and between the Corporation or any of its
Subsidiaries, on the one hand, and any Related Person, on the other hand,
pursuant to which such Related Person provides or receives any information,
assets, properties, support or other services to or from the Corporation or any
of its Subsidiaries (including contracts relating to billing, financial, tax,
accounting, data processing, human resources, administration, legal services,
information technology and other corporate overhead matters).

(c) Except (i) as disclosed in the Corporation’s most recently filed Schedule
14A, filed with the SEC on April 26, 2013, and any subsequently filed Current
Report on Form 8-K or Quarterly Report on Form 10-Q through the date of this
Agreement or (ii) for which the Company and its Subsidiaries have no remaining
liability: there are no outstanding notes

 

- 29 -



--------------------------------------------------------------------------------

payable to, accounts receivable from or advances by the Corporation or any of
its Subsidiaries to, and neither the Corporation nor any of its Subsidiaries is
otherwise a debtor or creditor of, or has any liability or other obligation of
any nature to, any Related Person. Since December 31, 2012, neither the
Corporation nor any of its Subsidiaries has incurred any obligation or liability
to, or entered into or agreed to enter into any transaction with or for the
benefit of, any Related Person.

(d) The matters disclosed in the Corporation’s most recently filed Schedule 14A,
filed with the SEC on April 26, 2013, and any subsequently filed Current Report
on Form 8-K or Quarterly Report on Form 10-Q through the date of this Agreement,
could not reasonably be expected to have a Material Adverse Effect (either
singly or when combined with other breaches of the representations and
warranties in this Article III).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF iSTAR

iStar hereby makes the following representations and warranties to the
Corporation and BREDS:

4.1 Organization. iStar is duly formed, validly existing, and in good standing
under the Laws of its jurisdiction of formation.

4.2 Authorization. iStar has the requisite corporate power to execute and
deliver this Agreement and each other Transaction Document to be executed by it
in connection with the consummation of the transactions contemplated hereby (the
“iStar Documents”) and to perform its obligations hereunder and thereunder. The
execution and delivery by iStar of this Agreement and each iStar Document and
the performance by it of its obligations hereunder and thereunder have been (or
at the time of execution will be) duly authorized by all necessary corporate
action on the part of iStar. This Agreement has been (and each iStar Document
applicable to iStar will be) duly executed and delivered by iStar and, assuming
the due execution and delivery of this Agreement and each iStar Document by the
other party or parties hereto or thereto, constitutes a valid and binding
obligation of iStar enforceable against iStar in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
or other similar Laws affecting the enforcement of creditors’ rights in general
and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

4.3 Consents and Approvals. No consent, approval, waiver, order, or
authorization of, or registration, declaration, or filing with, or notice to,
any Person or Governmental Entity is required to be obtained or made by or in
respect of iStar in connection with the execution and delivery of this Agreement
or any iStar Document by iStar, the performance by iStar of its obligations
hereunder and thereunder, or the consummation of the transactions contemplated
hereby or thereby.

4.4 No Conflicts. The execution and delivery of this Agreement does not (and
each iStar Document will not), and neither the performance by iStar of its
obligations hereunder and thereunder, nor the consummation of the transactions
contemplated hereby and thereby, will (i)

 

- 30 -



--------------------------------------------------------------------------------

conflict with iStar’s Organizational Documents; (ii) conflict with, result in
any violation of, constitute a default under, or give rise to a right of
termination, cancellation, or acceleration of, or any obligation or to loss of a
benefit under, any contract to which iStar is a party or by which any of its
assets or properties may be bound; or (iii) violate any Order of any
Governmental Entity or Law applicable to iStar.

4.5 Brokers’ Fees. Neither iStar nor any Person acting on iStar’s behalf has
agreed to pay any commission, finder’s or broker’s fee, or similar payment in
connection with the transactions contemplated by this Agreement or any matter
related hereto to any Person for which any of the Corporation and its
Subsidiaries will be liable.

4.6 Securities Law Matters. iStar is acquiring the Series E Preferred Shares for
investment for its own account, and not with a view to, or for sale in
connection with, any distribution thereof. iStar is an “accredited investor” as
defined in Rule 501(a) of Regulation D under the Securities Act and not a
registered broker-dealer under Section 15 of the Exchange Act. iStar understands
and acknowledges that the Series E Preferred Shares have not been registered
under the Securities Act, or the securities Laws of any state or foreign
jurisdiction and, unless so registered, may not be offered, sold, transferred,
or otherwise disposed of except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and any applicable securities Laws of any state or foreign jurisdiction. iStar,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Series E Preferred Shares, and has so evaluated the merits and risks of such
investment. iStar is able to bear the economic risk of an investment in the
Series E Preferred Shares and, at the present time, is able to afford a complete
loss of such investment.

4.7 Patriot Act.

(a) Neither iStar nor, to iStar’s knowledge, any of its Affiliates, is in
violation of Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(the “Terrorism Executive Order”) and/or, to iStar’s knowledge, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “Patriot Act”).

(b) Neither iStar nor, to iStar’s knowledge, any of its Affiliates, is a
“Prohibited Person” which is defined as follows:

(i) a person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Terrorism Executive Order;

(ii) a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Terrorism Executive Order;

 

- 31 -



--------------------------------------------------------------------------------

(iii) a person or entity with whom the Corporation or its successor or assignee
is prohibited from dealing or otherwise engaging in any transaction by the
Terrorism Executive Order or the Patriot Act;

(iv) a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Terrorism Executive Order;

(v) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf, or at any replacement website or other
replacement official publication of such list; and

(vi) a person or entity who is affiliated with a person or entity listed above.

(c) Neither iStar nor, to iStar’s knowledge, any of its Affiliates, has:
(i) conducted any business or engaged in any transaction or dealing with any
Prohibited Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person; (ii) dealt in
or otherwise engaged in any transaction relating to, any property or interests
in property blocked pursuant to the Terrorism Executive Order; or (iii) engaged
in or conspired to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Terrorism Executive Order or the Patriot Act.

4.8 No Other Representations or Warranties. The Corporation acknowledges and
agrees that iStar does not make and has not made any representations or
warranties herein other than those specifically set forth in this Article IV.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BREDS

BREDS hereby makes the following representations and warranties to the
Corporation and iStar:

5.1 Organization. BREDS is duly formed, validly existing, and in good standing
under the Laws of its jurisdiction of formation.

5.2 Authorization. BREDS has the requisite corporate power to execute and
deliver this Agreement and each other Transaction Document to be executed by it
in connection with the consummation of the transactions contemplated hereby (the
“BREDS Documents”) and to perform its obligations hereunder and thereunder. The
execution and delivery by BREDS of this Agreement and each BREDS Document and
the performance by it of its obligations hereunder and thereunder have been (or
at the time of execution will be) duly authorized by all necessary corporate
action on the part of BREDS. This Agreement has been (and each BREDS Document
applicable to BREDS will be) duly executed and delivered by BREDS and, assuming
the due execution and delivery of this Agreement and each BREDS Document by the
other party or parties hereto or thereto, constitutes a valid and binding
obligation of BREDS enforceable

 

- 32 -



--------------------------------------------------------------------------------

against BREDS in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

5.3 Consents and Approvals. No consent, approval, waiver, order, or
authorization of, or registration, declaration, or filing with, or notice to,
any Person or Governmental Entity is required to be obtained or made by or in
respect of BREDS in connection with the execution and delivery of this Agreement
or any BREDS Document by BREDS, the performance by BREDS of its obligations
hereunder and thereunder, or the consummation of the transactions contemplated
hereby or thereby.

5.4 No Conflicts. The execution and delivery of this Agreement does not (and
each BREDS Document will not), and neither the performance by BREDS of its
obligations hereunder and thereunder, nor the consummation of the transactions
contemplated hereby and thereby, will (i) conflict with BREDS’s Organizational
Documents; (ii) conflict with, result in any violation of, constitute a default
under, or give rise to a right of termination, cancellation, or acceleration of,
or any obligation or to loss of a benefit under, any contract to which BREDS is
a party or by which any of its assets or properties may be bound; or
(iii) violate any Order of any Governmental Entity or Law applicable to BREDS.

5.5 Brokers’ Fees. Neither BREDS nor any Person acting on BREDS’s behalf has
agreed to pay any commission, finder’s or broker’s fee, or similar payment in
connection with the transactions contemplated by this Agreement or any matter
related hereto to any Person for which any of the Corporation and its
Subsidiaries will be liable.

5.6 Securities Law Matters. BREDS is acquiring the Series E Preferred Shares for
investment for its own account, and not with a view to, or for sale in
connection with, any distribution thereof. BREDS is an “accredited investor” as
defined in Rule 501(a) of Regulation D under the Securities Act and not a
registered broker-dealer under Section 15 of the Exchange Act. BREDS understands
and acknowledges that the Series E Preferred Shares have not been registered
under the Securities Act, or the securities Laws of any state or foreign
jurisdiction and, unless so registered, may not be offered, sold, transferred,
or otherwise disposed of except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and any applicable securities Laws of any state or foreign jurisdiction. BREDS,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Series E Preferred Shares, and has so evaluated the merits and risks of such
investment. BREDS is able to bear the economic risk of an investment in the
Series E Preferred Shares and, at the present time, is able to afford a complete
loss of such investment.

5.7 Patriot Act.

(a) Neither BREDS nor, to BREDS’s knowledge, any of its Affiliates, is in
violation of the Terrorism Executive Order and/or, to BREDS’s knowledge, the
Patriot Act.

 

- 33 -



--------------------------------------------------------------------------------

(b) Neither BREDS nor, to BREDS’s knowledge, any of its Affiliates, is a
Prohibited Person.

(c) Neither BREDS nor, to BREDS’s knowledge, any of its Affiliates, has:
(i) conducted any business or engaged in any transaction or dealing with any
Prohibited Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person; (ii) dealt in
or otherwise engaged in any transaction relating to, any property or interests
in property blocked pursuant to the Terrorism Executive Order; or (iii) engaged
in or conspired to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Terrorism Executive Order or the Patriot Act.

5.8 No Other Representations or Warranties. The Corporation acknowledges and
agrees that BREDS does not make and has not made any representations or
warranties herein other than those specifically set forth in this Article V.

ARTICLE VI

CONDITIONS PRECEDENT TO CLOSINGS

6.1 Conditions Precedent to the Corporation’s Obligations. The obligation of the
Corporation to consummate the sale of Series E Preferred Shares on each Closing
Date is subject to the satisfaction or waiver by the Corporation on such Closing
Date of the following conditions:

(a) Accuracy of Representations and Warranties. Each of the representations and
warranties of the Purchasers contained in Article IV and Article V shall be true
and correct on and as of such Closing Date with the same force and effect as
though the same had been made on and as of such Closing Date.

(b) Performance of Covenants. The Purchasers shall have performed and complied
with the covenants and provisions of this Agreement required to be performed or
complied with by it on such Closing Date.

(c) Closing Deliveries. The Purchasers shall have delivered to the Corporation
the items set forth in Section 7.2 required to be delivered by the Purchasers on
or before such Closing Date.

(d) Ancillary Agreements. The Transaction Documents shall have been executed and
delivered by all parties thereto (other than the Corporation).

(e) No Order. No Governmental Entity with jurisdiction over such matters shall
have enacted, issued, promulgated, enforced or entered any Law or Order (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making the transactions contemplated hereby illegal or otherwise restricting,
preventing or prohibiting consummation of the transactions contemplated hereby.

 

- 34 -



--------------------------------------------------------------------------------

6.2 Conditions Precedent to each Purchaser’s Obligations. The obligation of each
Purchaser to consummate the purchase of Series E Preferred Shares on each
Closing Date is subject to the satisfaction on such Closing Date of the
following conditions; provided, however, that a Purchaser may waive, on behalf
of itself only, any of the following conditions by written notice to the
Corporation and the other Purchaser:

(a) Accuracy of Representations and Warranties. Each of the representations and
warranties of the Corporation and the other Purchaser contained herein shall be
true and correct on and as of such Closing Date with the same force and effect
as though the same had been made on and as of such Closing Date other than such
representations and warranties that expressly speak as of a fixed earlier date
(which need only be true and correct as of such date).

(b) Performance of Covenants. The Corporation and the other Purchaser shall have
performed and complied with all of the covenants and provisions of this
Agreement required to be performed or complied with by it on such Closing Date.

(c) Closing Deliveries. The Corporation shall have delivered to the Purchasers
each item set forth in Section 7.1 required to be delivered by the Corporation
on or before such Closing Date.

(d) Ancillary Agreements. The Transaction Documents shall have been executed and
delivered by all parties thereto; provided, however, that with respect to any
Purchaser, the execution and delivery of signature pages by that Purchaser shall
not constitute a condition to perform for such Purchaser.

(e) No Order. No Governmental Entity with jurisdiction over such matters shall
have enacted, issued, promulgated, enforced or entered any Law or Order (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making the transactions contemplated hereby illegal or otherwise restricting,
preventing or prohibiting consummation of the transactions contemplated hereby.

(f) No Material Adverse Effect. Since December 31, 2012, there shall not have
occurred any event, circumstance, condition, fact, or other matter that
individually, or in the aggregate with any such other results, occurrences,
facts, changes, or events, has had or could reasonably be expected to have a
Material Adverse Effect.

(g) REIT. The Corporation shall be qualified as a REIT.

(h) Consents and Waivers. All approvals, authorizations, consents, and waivers
of any Person or Governmental Entity that are required in connection with the
execution and delivery of this Agreement or any Transaction Document, the
performance of the Corporation of its obligations hereunder or thereunder, and
the consummation of the transactions contemplated hereby and thereby shall have
been duly obtained and effective.

(i) Absence of Breach. No event shall have occurred that, with the giving of
notice or the passage of time or both, would (i) constitute a default or breach
by any party (provided, however, that with respect to any Purchaser, absence of
a default or breach by that

 

- 35 -



--------------------------------------------------------------------------------

Purchaser shall not constitute a condition to perform for such Purchaser) of its
covenants and agreements under the Transaction Documents, or (ii) allow the
exercise of the Optional Redemption Right under (and as defined in) the Series E
Preferred Articles Supplementary.

(j) Subordination of Property Management Agreements. With respect to any
property management agreements for properties owned by the Corporation or its
Subsidiaries, the Corporation has entered into a subordination agreement in a
form and substance reasonably acceptable to the Purchasers, in favor of the
Purchasers that shall allow the Purchasers, subject to the rights of applicable
senior lenders, to terminate or enforce the subordination agreement upon an
Event of Default.

(k) Special Conditions to Subsequent Closings Only. The obligation of the
Purchasers to consummate the purchase of Series E Preferred Shares on each
Subsequent Closing Date is further subject to the following conditions on such
Subsequent Closing Date: (1) the Corporation has, immediately prior to the
issuance of such Series E Preferred Shares on the Subsequent Closing Date, made
a dividend payment in cash on all Series E Preferred Shares outstanding
immediately prior to such additional share issuance, equal to the amount
necessary to cause the “adjusted issue price” (determined by applying the
principles of Section 1272 of the Code pursuant to, and as modified by,
Section 305(c) of the Code and Treasury Regulations Section 1.305-5(b)) of each
Series E Preferred Share immediately after such dividend payment to equal the
Liquidation Preference and (2) all Common Stock and Common Units issued since
the Initial Closing Date (other than issuances pursuant to employee and director
equity compensation plans) shall have been issued at a price per share of Common
Stock or Common Unit of at least $8.15.

ARTICLE VII

CLOSING DELIVERIES

7.1 Items to Be Delivered by the Corporation. At each Closing, the Corporation
shall deliver to the Purchasers the following items, in form and substance
reasonably satisfactory to the Purchasers; provided, however, that the executed
Corporate Governance Agreement, Pledge Agreement, the Escrow Agreement and 2014
Budget need only be provided at the Initial Closing:

(a) Preferred Stock Certificates. Validly issued stock certificates duly
executed by the appropriate officers of the Corporation and representing the
Series E Preferred Shares being issued to the Purchasers at such Closing.

(b) Expense Reimbursement. The amount to be reimbursed by the Corporation
pursuant to Section 10.6(a).

(c) Certificate of Good Standing. A file-stamped copy, dated no later than three
(3) Business Days prior to such Closing Date, certified by the Department and
showing the Corporation to be validly existing and in good standing in the State
of Maryland.

 

- 36 -



--------------------------------------------------------------------------------

(d) Certified Copy of Articles Supplementary. File-stamped copies of each of the
Series E Preferred Articles Supplementary and the Series E Common Articles
Supplementary, each as certified by the Department.

(e) Copy of OP Amendment. The OP Amendment designating the Series E Preferred
Partnership Units duly executed by the Operating Partnership and the
Corporation.

(f) Officers’ Certificate. A certificate, dated as of such Closing Date, duly
executed by the Chief Executive Officer and the Secretary of the Corporation
certifying that (i) attached to such certificate are true and complete copies of
(x) all Organizational Documents of the Corporation (including without
limitation the Series E Preferred Articles Supplementary and the bylaws of the
Corporation and the Series E Common Articles Supplementary) and its
Subsidiaries, together with any and all amendments thereto, and (y) all
resolutions adopted by the Corporation’s Board of Directors (on behalf of the
Corporation as itself and in the Corporation’s capacity as the general partner
of the Operating Partnership) authorizing the execution, delivery and
performance by the Corporation and the Operating Partnership of the Transaction
Documents to which each of them is a party and including, without limitation,
such elections and determinations, if any, as may be necessary to opt out of, or
otherwise to render inapplicable, any applicable control share, business
combination or other antitakeover Laws, and (ii) that the same are in full force
and effect and in accordance with all applicable Laws.

(g) Closing Certifications of the Corporation. A certificate duly executed by
the Chief Executive Officer and the Secretary of the Corporation certifying
that, as of such Closing Date, each of the conditions set forth in Sections
6.2(a), 6.2(b), 6.2(h), 6.2(i) and 6.2(j) (solely with respect to the
Corporation’s obligations thereunder) has been satisfied (except to the extent
waived in writing by the Purchasers).

(h) Legal Opinions. An opinion of Hunton & Williams LLP, counsel to the
Corporation, dated such Closing Date, in substantially the form attached hereto
as Exhibit D-1, opinions of Morris, Manning & Martin, LLP, tax counsel to the
Corporation, dated such Closing Date, in substantially the form attached hereto
as Exhibit D-2, and an opinion of Venable LLP, Maryland counsel to the
Corporation, dated such Closing Date, in substantially the form attached hereto
as Exhibit D-3. Counsel to the Purchasers, Purchasers’ Affiliates, and
Purchasers’ permitted transferees and their Affiliates, shall be entitled to
rely upon any opinion delivered to the Purchasers pursuant to this
Section 7.1(h) solely for the purposes of issuing opinions with respect to the
qualification of any of the Purchasers, Purchasers’ Affiliates and their
permitted transferees and their Affiliates as a REIT and Morris, Manning &
Martin, LLP shall give written consent allowing such counsel to reference
Morris, Manning & Martin, LLP’s opinion when referring to Purchaser or its
transferee’s counsel’s opinion in securities filings of such REIT.

(i) Amended and Restated Corporate Governance Agreement. The Corporate
Governance Agreement, duly executed by the Corporation, in substantially the
form attached hereto as Exhibit E.

(j) Director and Officer Insurance. Written evidence of an effective directors
and officers liability insurance policy meeting the requirements of Section 8.7.

 

- 37 -



--------------------------------------------------------------------------------

(k) Ownership Limit Waiver. A duly executed REIT ownership limit waiver
certificate in substantially the form attached hereto as Exhibit F (a “REIT
Ownership Limit Waiver”).

(l) Pledge Agreement. A Pledge Agreement in substantially the form attached
hereto as Exhibit G (the “Pledge Agreement”), duly executed by the Corporation
and the Operating Partnership.

(m) Escrow Agreement. An Escrow Agreement in substantially the form attached
hereto as Exhibit H (the “Escrow Agreement”), duly executed by the Corporation.

(n) 2014 Budget. The budget for fiscal year 2014, and attached hereto as Exhibit
I (the “2014 Budget”).

(o) Consents. Evidence of receipt of all necessary consents, approvals or
waivers with respect to any Person (including any consent, approval or waiver in
respect of any contract, license or permit) as required to be obtained by the
Corporation or any of its Subsidiaries in connection with the execution and
delivery of this Agreement or any other Transaction Document, the performance by
the Corporation or any of its Subsidiaries of its obligations hereunder and
thereunder or the consummation of the transactions contemplated hereby or
thereby, including those set forth on Schedule 3.4.

(p) Property Acquisition Certifications. For the Initial Closing only, a
certificate duly executed by the Chief Executive Officer, certifying that
(i) attached to such certificate are true and complete copies of the transaction
documents related to each property being acquired (the “Acquisition Documents”)
with proceeds from the Initial Closing and (ii) the execution and delivery of
the Acquisition Documents does not, and the performance by the Corporation or
any of its Subsidiaries of their respective obligations thereunder, and the
consummation of the transactions contemplated thereby on the terms and
conditions set forth therein, will not (A) conflict with, violate, breach or
constitute a default under the protective provisions set forth in the Series E
Preferred Articles Supplementary or (B) require the consent of the holders of
the Series E Preferred Shares under the Series E Preferred Articles
Supplementary unless otherwise previously obtained.

(q) Other Documents. Such other documents relating to the transactions
contemplated hereby as a Purchaser or its counsel may reasonably request.

7.2 Items to Be Delivered by the Purchasers. At each Closing, the Purchasers
shall deliver to the Corporation the following; provided, however, that the
executed First Amendment to Corporate Governance Agreement and the Pledge
Agreement need only be provided at the Initial Closing:

(a) Purchase Price. The purchase price in cash for the Series E Preferred Shares
being purchased by the Purchasers at such Closing.

(b) Officer’s Certificates. A certificate, dated as of such Closing Date, duly
executed by authorized officers of the Purchasers certifying that, as of such
Closing Date, each of the conditions set forth in clauses (a) and (b) of
Section 6.1 has been satisfied (except to the extent waived in writing by the
Corporation).

 

- 38 -



--------------------------------------------------------------------------------

(c) Amended and Restated Corporate Governance Agreement. The Corporate
Governance Agreement, duly executed by the Purchasers.

(d) Pledge Agreement. The Pledge Agreement, duly executed by the Purchasers.

(e) Other Documents. Such other documents relating to the transactions
contemplated hereby as the Corporation or its counsel may reasonably request.

ARTICLE VIII

OTHER AGREEMENTS OF THE PARTIES

8.1 All Reasonable Efforts; Further Assurances. Subject to the terms and
conditions hereof, each of the parties hereto shall use all reasonable efforts
to take, or cause to be taken, all action, and do, or cause to be done, as
promptly as practicable, all things necessary, proper, or advisable under
applicable Law to consummate and make effective as promptly as practicable the
transactions contemplated hereby. At and from time to time after the Initial
Closing, at the request of any party hereto, the other parties shall execute and
deliver such additional certificates, instruments, and other documents and take
such other actions as such party may reasonably request in order to carry out
the purposes of this Agreement.

8.2 Notification. The Corporation shall promptly notify the Purchasers in
writing of any material adverse development causing a breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
or in any of the other Transaction Documents, or that will make it or its
Subsidiaries incapable of or materially less likely to be capable of performing
any of its material obligations under any of the Transaction Documents. The
provisions of this Section 8.2 shall terminate upon the redemption of all Series
E Preferred Securities.

8.3 Public Announcements. None of the parties may issue any press release, make
any public filing with any Governmental Entity or make any other public
announcement relating to this Agreement or the transactions contemplated hereby
without the prior written approval of the Corporation and the Purchasers. The
foregoing shall not apply to the extent necessary or advisable in order to
satisfy a party’s or its Affiliate’s disclosure obligations or other obligations
under applicable Law, as determined by such party, in which event such party
shall first consult with and reasonably consider any comments or suggestions of
the other parties with respect thereto.

8.4 Confidentiality. Subject to Section 8.3, each party hereto agrees that such
party will hold, and will use all commercially reasonable efforts to cause its
officers, directors, members, managers, partners, employees, accountants,
counsel, consultants, advisors, financial sources, financial institutions,
representatives and agents to hold, in confidence all confidential information
and documents received from or on behalf of any other party hereto (including,
without limitation, any material nonpublic information received from or on
behalf of the

 

- 39 -



--------------------------------------------------------------------------------

Corporation), except to the extent such information (i) was previously known on
a nonconfidential basis to the party receiving such information or documents
(the “Receiving Party”); (ii) was in the public domain through no fault of the
Receiving Party; (iii) was independently developed by the Receiving Party;
(iv) was later developed by the Receiving Party from sources other than the
disclosing party not known by the Receiving Party to be bound by any
confidentiality obligation; or (v) is required to be disclosed by Law or by any
Governmental Entity.

8.5 Transfer Taxes. The Corporation shall pay all sales, use, transfer, stamp,
conveyance, value added, or other similar taxes, duties, excises, or
governmental charges imposed by any domestic or foreign taxing authority and all
recording and filing fees, notarial fees, and other similar costs in connection
with the issuance, sale or delivery to the Purchasers of the Series E Preferred
Shares at each Closing pursuant to Article II, or otherwise on account of this
Agreement or the transactions contemplated hereby or thereby, and shall
indemnify and save harmless the Purchasers without limitation as to time against
any and all liabilities in respect thereof.

8.6 Transfer Restrictions.

(a) The shares of Series E Preferred Stock, the shares of Series E Common Stock
and the Series E Preferred Partnership Units may only be disposed of pursuant to
an effective registration statement under the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws. As a condition of
any transfer of any shares of Series E Preferred Stock, shares of Series E
Common Stock or Series E Preferred Partnership Units, any such transferee shall
agree in writing to be bound by the terms of this Agreement (and any other
applicable Purchaser Document) and shall have the rights of such Purchaser under
this Agreement (and any other applicable Purchaser Document), subject to the
terms of such Purchaser Document.

(b) The Purchaser agrees to the imprinting on any certificate evidencing the
Series E Preferred Shares, except as otherwise permitted by Section 8.6(c), of a
restrictive legend in substantially the form as follows, together with any
additional legend required by any applicable state securities laws:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE SECURITIES ARE ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN THE AMENDED AND
RESTATED CORPORATE GOVERNANCE AGREEMENT DATED AS OF JANUARY 7, 2014, AMONG
LANDMARK APARTMENT TRUST OF AMERICA, INC. AND THE OTHER PARTIES NAMED THEREIN,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED WITHOUT CHARGE UPON WRITTEN REQUEST TO THE SECRETARY OF THE
CORPORATION.

 

- 40 -



--------------------------------------------------------------------------------

(c) Certificates evidencing the Series E Preferred Shares shall not be required
to contain the legend set forth in Section 8.6(b): (i) if a registration
statement under the Securities Act covering the resale of such Series E
Preferred Shares under the Securities Act is effective; (ii) following any sale
of such Series E Preferred Shares in compliance with Rule 144; (iii) if such
Series E Preferred Shares are eligible for sale pursuant to the last sentence of
Rule 144(b)(l)(i) under the Securities Act; or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC). The
Corporation shall cause its counsel to issue a legal opinion to the
Corporation’s transfer agent in connection with any transfer occurring after the
effective date of any registration statement referred to in clause (i) above.
Following such effective date or at such earlier time as such legend is no
longer required for certain Series E Preferred Shares, the Corporation will no
later than three (3) Business Days following the delivery by a Purchaser to the
Corporation or the Corporation’s transfer agent of a legended certificate
representing such Series E Preferred Shares, deliver or cause to be delivered to
such Purchaser a certificate representing such Series E Preferred Shares that is
free from such legend. The Corporation may not make any notation on its records
or give instructions to any transfer agent of the Corporation that enlarge the
restrictions on transfer set forth in this Section 8.6.

(d) Notwithstanding any other provision of this Agreement, the Purchasers shall
be entitled to transfer any Series E Preferred Shares and any Series E Preferred
Partnership Units to any Person if at any time the Corporation fails to qualify
as a REIT.

8.7 Director and Officer Insurance; Indemnification.

(a) As long as the holders of any Series E Preferred Securities have a designee
on the Board of Directors of the Corporation, the Corporation shall maintain
directors’ and officers’ liability insurance providing coverage in such amounts
and on such terms as is customary for a publicly traded company of similar size
to the Corporation. Such insurance shall include coverage for all directors of
the Corporation, including any director designated by the Purchasers. The
Purchasers hereby acknowledge and agree that the Corporation’s directors’ and
officers’ liability insurance policy in effect as of the Initial Closing Date, a
copy of which has been furnished to the Purchasers, complies with this
Section 8.7(a) as of the date hereof; provided that upon the reasonable request
of the Purchasers from time to time, to modify or increase the coverage of the
Corporation’s directors’ and officers’ liability insurance policy that is then
in effect in light of the circumstances existing at such time, then the
Corporation shall make such modifications or increase to such directors’ and
officers’ liability insurance policy (or, if applicable, purchase an additional
directors’ and officers’ liability insurance policy) as may be required, if at
all, to comply with this Section 8.7(a).

8.8 Access. In addition to any other rights provided by Law or set forth herein,
from and after the Initial Closing Date, the Corporation shall, and shall cause
each of its Subsidiaries to, give the holders of any Series E Preferred
Securities and their representatives access during reasonable business hours to
(i) all properties, assets, books, Tax Returns and related

 

- 41 -



--------------------------------------------------------------------------------

workpapers, contracts, commitments, reports and records relating to the
Corporation and its Subsidiaries, and (ii) the management, accountants, lenders,
customers and suppliers of the Corporation and its Subsidiaries; provided,
however, that a party shall not be required to provide such access to any
information or Persons if such party reasonably determines that access to such
information or Persons would violate the attorney-client privilege between such
party or any Affiliate thereof and its counsel that cannot be provided to the
holders of Series E Preferred Securities in a manner that would avoid the
violation of such attorney-client privilege. The provisions of this Section 8.8
shall terminate upon the redemption of all Series E Preferred Securities.

8.9 Amendments to Transaction Documents. As long as any Series E Preferred
Securities remain outstanding, the Corporation shall not, and shall not permit
any of its Subsidiaries to, enter into, become or remain subject to any
agreement or instrument, except for the Transaction Documents, that would
prohibit or require the consent of any Person to any amendment, modification or
supplement to any of this Agreement, the Series E Preferred Articles
Supplementary, the Series E Common Articles Supplementary, the OP Amendment, the
Operating Partnership Agreement, the Pledge Agreement, the Escrow Agreement or
the Corporate Governance Agreement. For avoidance of doubt, any and all approval
requirements of (i) stockholders of the Corporation or partners of the Operating
Partnership under their respective Organizational Documents or under applicable
Laws or (ii) lenders to the Corporation or any of its Subsidiaries or with
respect to any of their respective properties shall be disregarded for purposes
of this Section 8.9.

8.10 Integration. The Corporation shall not, and shall use its best efforts to
ensure that no Affiliate of the Corporation shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Series E Preferred Shares hereunder in a manner that would
require the registration under the Securities Act of the sale of any Series E
Preferred Shares hereunder to the Purchasers.

8.11 Compliance. Except as approved by the Purchasers in writing, the
Corporation shall, and shall cause its Subsidiaries to, comply in all material
respects with all Laws, material leases, Material Contracts and instruments of
record applicable to the operation of its business and properties.

8.12 Employment Agreement. Except as approved by the Purchasers in writing
(which approval will not be unreasonably conditioned, delayed, or withheld), the
Corporation shall enforce, without waiver, the employment agreement, dated as of
August 3, 2012, entered into by and between the Corporation and Joseph Lubeck.

8.13 Antitakeover Measures. The Corporation agrees that while any shares of
Series E Preferred Securities remain outstanding, neither it nor its Board of
Directors shall adopt any antitakeover measure, including, without limitation, a
stockholder rights plan, a bylaw amendment that would have an antitakeover
effect, establishing a staggered board or opting into any of the provisions in
3-803 to 3-805 of the Maryland General Corporation Law, without the approval of
the holders of the Series E Preferred Shares.

 

- 42 -



--------------------------------------------------------------------------------

8.14 Property Acquisition Certifications. The Corporation agrees that, with
respect to each property it acquires with proceeds from a Subsequent Closing,
the Corporation shall provide to the Purchasers, at or prior to the closing of
such property acquisition, a certificate, duly executed by the Chief Executive
Officer or the Secretary of the Corporation, certifying that (i) attached to
such certificate are true and complete copies of the Acquisition Documents
related to such property and (ii) the execution and delivery of the Acquisition
Documents does not, and the performance by the Corporation or any of its
Subsidiaries of their respective obligations thereunder, and the consummation of
the transactions contemplated thereby on the terms and conditions set forth
therein, will not (A) conflict with, violate, breach or constitute a default
under the protective provisions set forth in the Series E Preferred Articles
Supplementary or (B) require the consent of the holders of the Series E
Preferred Shares under the Series E Preferred Articles Supplementary unless
otherwise previously obtained.

ARTICLE IX

SURVIVAL AND INDEMNIFICATION

9.1 Survival of Representations, Warranties, and Covenants.

(a) The representations and warranties of the parties contained in this
Agreement shall survive until the date upon which all of the Series E Preferred
Securities have been redeemed and shall be unaffected by any investigation
heretofore or hereafter made by any party in favor of which any such
representation and warranty has been made; except that the representations and
warranties contained in Section 3.8 (Authorization of Series E Preferred Stock
and Series E Preferred Partnership Units), Section 3.16 (Private Placement),
Section 3.18 (Waiver of Ownership Limits), Section 3.20 (Certain Fees),
Section 3.21 (Acknowledgment Regarding Purchasers’ Purchase of Series E
Preferred Shares) and Section 3.35 (REIT Qualification) shall survive
indefinitely. Any claim for indemnification in respect of any representation or
warranty that is not asserted by notice given as herein provided relating
thereto prior to the expiration of the specified period of survival shall not be
pursued and is hereby irrevocably waived after the expiration of such period of
survival. Any claim for a Loss in respect of such a breach asserted within such
period of survival as herein provided will be timely made for purposes hereof.

(b) Unless a specified period is set forth in this Agreement (in which event
such specified period will control), the covenants in this Agreement will
survive and remain in effect indefinitely.

9.2 Indemnification.

(a) From and after the Initial Closing, the Corporation shall indemnify and hold
harmless each Purchaser from and against any and all Losses incurred, arising
out of or relating to:

(i) any breach by the Corporation or its Subsidiaries of any of the
representations, warranties or covenants made by the Corporation or its
Subsidiaries in this Agreement or the other Transaction Documents;

 

- 43 -



--------------------------------------------------------------------------------

(ii) any dividend or other distributions of any nature declared or paid by the
Corporation in respect of the Series E Preferred Stock, including any redemption
or purchase thereof by the Corporation, that is claimed or alleged to have been
made, or actually made, in violation of any applicable Laws;

(iii) any claim or Proceedings against the Corporation or a Purchaser in
relation to this Agreement or any other Transaction Document or any of the
transactions contemplated hereby or thereby commenced by (A) any Governmental
Entity with jurisdiction over the Corporation or any of its Subsidiaries or
(B) any stockholder, director, or officer of the Corporation (other than the
Purchasers and their Affiliates and representatives), or any representative
thereof, including, without limitation, any allegation or claim that the
transactions contemplated hereby or thereby or the exercise of rights provided
for under any of the Transaction Documents are invalid or illegal, except to the
extent resulting from the bad faith or willful malfeasance of the Purchasers and
their Affiliates;

(iv) any claim or Proceedings against a Purchaser or its Affiliates in its
capacity as a direct or indirect stockholder of the Corporation, including,
without limitation, any allegation or claim that a Purchaser or its Affiliates
acted with an ulterior purpose adverse to the interest of the Corporation and
its stockholders;

(v) any claim or Proceedings against the Purchasers commenced by any director,
officer, employee or other representative of the Purchasers (a “Representative”)
who, in his or her capacity as a Representative of the Purchasers, has been
appointed as a director of the Corporation, and (A) as a result of, or in
connection with such Representative’s position as a director of the Corporation,
is or becomes subject to any claim or Proceedings (the “Originating
Proceedings”), and (B) such Representative makes a claim or commences
Proceedings against the Purchasers in respect of an indemnity claim or claim for
loss resulting from the Originating Proceedings; provided, however, that the
Corporation shall not be obligated to indemnify the Purchasers under this clause
(iv) to the extent that the Corporation is prohibited under applicable Law from
indemnifying such Representative in respect of such Originating Proceedings; and

(vi) the application of Article VI of the Charter to the ownership or transfer
of shares of Series E Preferred Stock or the Series E Common Stock, other than
by reason of the applicable Person failing to satisfy the condition to the
waiver of the ownership restrictions applicable to such Person in the REIT
Ownership Limit Waiver.

(b) From and after the Closing, iStar shall indemnify and hold harmless the
Corporation and BREDS from and against any and all Losses incurred, arising out
of or relating to any breach by iStar of any of the representations, warranties
or covenants made by iStar in this Agreement or the other Transaction Documents.

(c) From and after the Closing, BREDS shall indemnify and hold harmless the
Corporation and iStar from and against any and all Losses incurred, arising out
of or relating to any breach by BREDS of any of the representations, warranties
or covenants made by BREDS in this Agreement or the other Transaction Documents.

 

- 44 -



--------------------------------------------------------------------------------

(d) The conduct of any Proceedings for which indemnification is available under
this Section 9.2 shall be governed by Section 9.3. The indemnification
obligations of any Indemnitor under this Section 9.2 shall be the exclusive
remedy of the parties for breaches of the representations, warranties and
covenants addressed thereby, other than for fraud and equitable remedies, and
shall be binding upon and inure to the benefit of any successors, permitted
assigns, heirs and personal representatives of the parties.

9.3 Procedures for Third-Party Claims.

(a) If any Indemnitee receives notice of assertion or commencement of any
Third-Party Claim against such Indemnitee in respect of which an Indemnitor may
be obligated to provide indemnification under this Agreement, the Indemnitee
shall give such Indemnitor reasonably prompt written notice thereof; provided,
however, that no delay on the part of the Indemnitee in notifying any Indemnitor
shall relieve the Indemnitor from any obligation hereunder unless (and then
solely to the extent) the Indemnitor is actually prejudiced by such delay.

(b) Any Indemnitor will have the right to defend the Indemnitee against the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnitee as long as (i) the Indemnitor notifies the Indemnitee in writing
within ten (10) days after the Indemnitee has given notice of the Third-Party
Claim that the Indemnitor will indemnify the Indemnitee from and against any
such Losses; (ii) the Indemnitor provides the Indemnitee with evidence
reasonably acceptable to the Indemnitee that the Indemnitor will have the
financial resources to defend against the Third-Party Claim and fulfill its
indemnification obligations hereunder; (iii) the Third-Party Claim involves only
monetary damages and does not seek an injunction or other equitable relief;
(iv) settlement of, or an adverse judgment in respect of, the Third-Party Claim
is not, in the good faith judgment of the Indemnitee, likely to establish a
precedential custom or practice adverse to the continuing business interests of
the Indemnitee; and (v) the Indemnitor conducts the defense of the Third-Party
Claim actively and diligently.

(c) As long as the Indemnitor is conducting the defense of the Third-Party Claim
in accordance with Section 9.3(b), (i) the Indemnitee may retain separate
co-counsel at its sole cost and expense and participate in the defense of the
Third-Party Claim; (ii) the Indemnitee will not consent to the entry of any
judgment or enter into any compromise or settlement in respect of the
Third-Party Claim without the prior written consent of the Indemnitor (which
consent will not be unreasonably conditioned, delayed, or withheld); and
(iii) the Indemnitor will not consent to the entry of any judgment or enter into
any compromise or settlement in respect of the Third-Party Claim without the
prior written consent of the Indemnitee (which consent will not be unreasonably
conditioned, delayed, or withheld); provided, however, that, in respect of
clause (iii) above, the Indemnitee may condition such consent upon the delivery
by the claimant or plaintiff to the Indemnitee of a duly executed unconditional
release of the Indemnitee from all liability in respect of such Third-Party
Claim.

(d) In the event any condition set forth in Section 9.3(b) is or becomes
unsatisfied, however, (i) the Indemnitee may defend against, and consent to the
entry of any judgment or enter into any settlement in respect of, the
Third-Party Claim in any manner it reasonably may deem appropriate; provided
that the Indemnitee will consult with and obtain the

 

- 45 -



--------------------------------------------------------------------------------

consent of the Indemnitor in connection therewith which shall not be
unreasonably conditioned, delayed, or withheld; (ii) the Indemnitor will
reimburse the Indemnitee promptly and periodically for the costs of defending
against the Third-Party Claim (including reasonable attorneys’ fees and
expenses); and (iii) the Indemnitor will remain responsible for any Losses the
Indemnitee may suffer resulting from, arising out of, relating to, in the nature
of, or caused by, the Third-Party Claim to the fullest extent provided in this
Section 9.3.

9.4 Direct Claims. The Indemnitor will have a period of thirty (30) days within
which to respond in writing to any claim by an Indemnitee on account of a Loss
that does not result from a Third-Party Claim. If the Indemnitor does not so
respond within such thirty (30) day period, the Indemnitor will be deemed to
have rejected such claim, in which event the Indemnitee will be entitled to
pursue such remedies as may be available to the Indemnitee.

9.5 Certain Other Matters. Upon making any Indemnity Payment Indemnitor will, to
the extent of such Indemnity Payment, be subrogated to all rights of Indemnitee
against any third person (other than an insurance company) in respect of the
Loss to which the Indemnity Payment related; provided, however, that
(i) Indemnitor shall then be in compliance with its obligations under this
Agreement in respect of such Loss and (ii) until Indemnitee fully recovers
payment of its Loss, any and all claims of the Indemnitor against any such third
person on account of such Indemnity Payment will be subrogated and subordinated
in right of payment to Indemnitee’s rights against such third person. Without
limiting the generality or effect of any other provision hereof, each such
Indemnitee and Indemnitor will duly execute upon request all instruments
reasonably necessary to evidence and perfect the above-described subrogation and
subordination rights. Any Indemnity Payment hereunder shall be treated as an
adjustment to the applicable purchase price.

ARTICLE X

MISCELLANEOUS

10.1 Amendments. This Agreement may be amended, modified, or supplemented only
pursuant to a written instrument making specific reference to this Agreement and
signed by each of the parties hereto.

10.2 Assignment. Except as expressly provided otherwise in this Agreement, this
Agreement and the rights and obligations hereunder shall not be assigned,
delegated, or otherwise transferred (whether by operation of law, by contract,
or otherwise) by a party hereto without the prior written consent of the other
parties hereto; provided, however, that the Purchasers may, without obtaining
the prior written consent of any other party hereto, assign, delegate, or
otherwise transfer all or any portion of its rights and obligations hereunder to
any Person in connection with a transfer of Series E Preferred Shares to such
Person. Each party shall execute such acknowledgments of such permitted
assignments in such forms consistent with the provisions hereof as the assigning
party may from time to time reasonably request. Any attempted assignment,
delegation, or transfer in violation of this Section 10.2 shall be void and of
no force or effect.

 

- 46 -



--------------------------------------------------------------------------------

10.3 Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

10.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

10.5 Entire Agreement. This Agreement (including the Schedules attached hereto)
and the other Transaction Documents constitute the entire agreement of the
parties hereto in respect of the subject matter hereof and thereof, and
supersede all prior agreements or understandings, among the parties hereto in
respect of the subject matter hereof and thereof, including the Non-Disclosure
Agreement entered into between the Corporation and BREDS Real Estate Advisors
L.P. on November 12, 2012.

10.6 Fees and Expenses.

(a) At each Closing and from time to time as otherwise requested by a Purchaser,
the Corporation shall reimburse each Purchaser for all out-of-pocket expenses
(including fees and disbursements of their counsel and accountants) incurred by
or on behalf of such Purchaser in connection with the evaluation, preparation,
negotiation, execution, delivery, and performance of this Agreement and each
Transaction Document through and including each such Closing Date, including
legal and financial diligence relating thereto, upon receipt of an invoice (or
invoices) documenting such expenses, and with respect to the Initial Closing, up
to the respective amounts provided therefor in the Use of Proceeds schedule.

(b) The Corporation shall bear all of the expenses (including fees and
disbursements of its counsel) incurred by or on behalf of the Corporation in
connection with the evaluation, preparation, negotiation, execution, delivery,
and performance of this Agreement and each Transaction Document and the
consummation of the transactions contemplated hereby and thereby.

10.7 Governing Law. This Agreement shall be enforced, governed, and construed in
all respects in accordance with the laws of the State of New York applicable to
contracts executed and performable solely in such state (except for matters
governed exclusively by the MGCL).

10.8 Headings. The Article and Section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision hereof.

10.9 Jurisdiction. Except as otherwise expressly provided in this Agreement, the
parties hereto agree that any action, suit, or proceeding seeking to enforce any
provision of, or based on any matter arising out of or relating to, this
Agreement or the transactions contemplated hereby can only be brought in federal
court sitting in the Eastern District of New York or, if such court does not
have jurisdiction, any district court sitting in the Borough of Manhattan, New
York County, New York, and each of the parties hereto hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such action, suit, or

 

- 47 -



--------------------------------------------------------------------------------

proceeding and irrevocably waives, to the fullest extent permitted by Law, any
objection that it may now or hereafter have to the laying of the venue of any
such action, suit, or proceeding in any such court or that any such action,
suit, or proceeding that is brought in any such court has been brought in an
inconvenient forum.

10.10 Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) when received if delivered personally; (b) when sent by electronic mail or
facsimile (which is confirmed by the intended recipient) and (c) when sent by
overnight courier service or when mailed by certified or registered mail, return
receipt requested, with postage prepaid to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

If to the Corporation, to:

4901 Dickens Road, Suite 101

Richmond, Virginia 23230

Attention: Stanley J. Olander, Jr.

Facsimile No.: (804) 237-1345

Email: jolander@atareit.com

with a copy to (which shall not constitute notice):

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219

Attention: Daniel M. LeBey, Esq.

Facsimile No.: (804) 788-8218

Email: dlebey@hunton.com

If to iStar, to:

iStar Financial Inc.

1114 Avenue of the Americas

New York, New York 10036

Attention: Chief Executive Officer, with a copy to:

Chief Legal Officer

Facsimile No.: (212) 930-9494

Email: jsugarman@istarfinancial.com

nmatis@istarfinancial.com

with a copy to (which shall not constitute notice): Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Kathleen L. Werner, Esq.

Facsimile No.: (212) 878-8375

Email: kathleen.werner@cliffordchance.com

 

- 48 -



--------------------------------------------------------------------------------

If to BREDS, to:

BREDS II Q Landmark LLC

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Randall Rothschild

Facsimile No.: (646) 253-8405

Email: rothschild@blackstone.com

with a copy to (which shall not constitute notice): Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention: Andrew J. Dady, Esq.

Facsimile No.: (212) 351-6211

Email: ADady@gibsondunn.com

Each party to this Agreement shall be entitled to receive a copy of all notices,
requests, demands and other communications under this Agreement.

10.11 No Recourse. Notwithstanding any provision of this Agreement to the
contrary, the Corporation agrees that neither it nor any person acting on its
behalf may assert any claim or cause of action against any officer, director,
stockholder, controlling person, manager, member, partner, employer, agent,
representative, or affiliate of a Purchaser or such Purchaser’s officers,
directors, stockholders, controlling persons, managers, members, partners,
employees, agents, or representatives in connection with, arising out of, or
relating to this Agreement, the Transaction Documents, or the transactions
contemplated hereby or thereby, except to the extent that any such Person is or
becomes a party to this Agreement or any of the other Transaction Documents.

10.12 Severability. If any provision of this Agreement or the application of
such provision to any person or circumstance shall be held (by a court of
competent jurisdiction) to be invalid, illegal, or unenforceable under the
applicable Law of any jurisdiction, (i) the remainder of this Agreement or the
application of such provision to other persons or circumstances or in other
jurisdictions shall not be affected thereby; and (ii) such invalid, illegal, or
unenforceable provision shall not affect the validity or enforceability of any
other provision of this Agreement.

10.13 Specific Performance. The parties hereby acknowledge and agree that if any
party refuses to perform under this Agreement, monetary damages alone will not
be adequate to compensate the other parties for their injuries. Therefore, each
party shall, in addition to any other remedy that may be available to it, be
entitled to obtain specific performance of this Agreement. If any action, suit,
or proceeding is instituted by any party to enforce this Agreement, each of the
other parties hereby waives the defense that there is an adequate remedy at law.
In the event of a default by any party that results in the filing of an action
for damages, specific performance, or other remedies, the other parties shall be
entitled to reimbursement by the defaulting party of all reasonable attorneys’
fees and expenses incurred by it.

 

- 49 -



--------------------------------------------------------------------------------

10.14 Third-Party Beneficiaries. Nothing express or implied in this Agreement is
intended or shall be construed to confer upon or give any Person other than the
parties hereto, such parties’ “affiliates” and “associates” (as such terms are
defined under the Maryland Business Combination Act and/or the Maryland Control
Share Act) and their respective permitted assigns any rights or remedies under
or by reason of this Agreement or the transactions contemplated hereby.

10.15 Waiver. The rights and remedies provided for herein are cumulative and not
exclusive of any right or remedy that may be available to any party whether at
law, in equity, or otherwise. No delay, forbearance, or neglect by any party,
whether in one or more instances, in the exercise or any right, power,
privilege, or remedy hereunder or in the enforcement of any term or condition of
this Agreement shall constitute or be construed as a waiver thereof. With
respect to any rights of the Purchasers, or any obligations of any party other
than the Purchasers under this Agreement, no waiver of any provision, consent
required hereunder or departure from this Agreement shall be valid unless
expressly and affirmatively made in writing and executed by the Purchasers (such
waivers or consents to be made or given in each Purchaser’s sole and absolute
discretion), except as otherwise expressly provided herein. Any other waiver or
consent shall be valid or binding only if expressly and affirmatively made in
writing and duly executed by the party to be charged with such waiver. No waiver
shall constitute or be construed as a continuing waiver or a waiver in respect
of any subsequent breach or default, either of similar or different nature,
unless expressly so stated in such writing.

* * * * *

[Remainder of page intentionally left blank. Signature page follows.]

 

- 50 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

LANDMARK APARTMENT TRUST OF AMERICA, INC. By:  

/s/ Stanley J. Olander, Jr.

  Name: Stanley J. Olander, Jr.   Title: Chief Executive Officer

[Signature to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

iSTAR APARTMENT HOLDINGS LLC By:   iSTAR FINANCIAL INC., a Maryland corporation
as Sole Member  

By:

 

/s/ Samantha K. Garbus

    Name: Samantha K. Garbus     Title: Senior Vice President

[Signature to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

BREDS II Q LANDMARK LLC By:  

BREDS II Q-AIV L.P.,

its Managing Member

  By:  

BLACKSTONE REAL ESTATE DEBT

STRATEGIES ASSOCIATES II L.P.,

its General Partner

    By:  

BREDS II GP L.L.C

its General Partner

      By:  

/s/ Randall Rothschild

        Name: Randall Rothschild         Title: Chief Operating Officer

[Signature to Securities Purchase Agreement]